Exhibit 10.1

 

EXECUTION VERSION

 

[g35241ko01i001.gif]

 

 

Loan Number: 1012683

Published CUSIP Number: 88650KAA1

Revolving Credit CUSIP Number: 88650KAB9

Tranche A Term Loan CUSIP Number: 88650KAC7

Tranche B Term Loan CUSIP Number:                     

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 18, 2018

 

by and among

 

TIER OPERATING PARTNERSHIP LP,

 

as Borrower,

 

TIER REIT, INC.,

 

as Parent,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.5,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent,

 

PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION,

CAPITAL ONE NATIONAL ASSOCIATION, and FIFTH THIRD BANK,

 

as Documentation Agents,

 

and

 

BANK OF AMERICA, N.A., BMO CAPITAL MARKETS CORP., and REGIONS BANK,

 

as Senior Managing Agents.

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A., and U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers with respect to

the Revolving Credit Facility and the Tranche A Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A., and PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers with respect to the Tranche B Term Loan Facility

 

WELLS FARGO SECURITIES, LLC, and

JPMORGAN CHASE BANK, N.A.,

 

as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Central Time

33

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

34

Section 1.4. Amendment and Restatement of the Existing Credit Agreement

34

 

 

Article II. Credit Facility

35

 

 

Section 2.1. Revolving Loans

35

Section 2.2. Term Loans

36

Section 2.3. [Reserved]

37

Section 2.4. Letters of Credit

37

Section 2.5. Swingline Loans

42

Section 2.6. Rates and Payment of Interest on Loans

44

Section 2.7. Number of Interest Periods

45

Section 2.8. Repayment of Loans

45

Section 2.9. Prepayments

45

Section 2.10. Continuation

47

Section 2.11. Conversion

47

Section 2.12. Notes

48

Section 2.13. Voluntary Reductions of the Revolving Commitment

48

Section 2.14. Extension of Revolving Termination Date

49

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

49

Section 2.16. Amount Limitations

50

Section 2.17. Increase in Revolving Commitments and Incremental Term Loans

50

Section 2.18. Funds Transfer Disbursements

52

 

 

Article III. Payments, Fees and Other General Provisions

52

 

 

Section 3.1. Payments

52

Section 3.2. Pro Rata Treatment

53

Section 3.3. Sharing of Payments, Etc.

54

Section 3.4. Several Obligations

55

Section 3.5. Fees

55

Section 3.6. Computations

56

Section 3.7. Usury

56

Section 3.8. Statements of Account

56

Section 3.9. Defaulting Lenders

57

Section 3.10. Taxes

60

 

 

Article IV. Reserved

64

 

 

Article V. Yield Protection, Etc.

64

 

 

Section 5.1. Additional Costs; Capital Adequacy

64

Section 5.2. Suspension of LIBOR Loans

66

Section 5.3. Illegality

67

Section 5.4. Compensation

67

Section 5.5. Treatment of Affected Loans

68

Section 5.6. Affected Lenders

68

Section 5.7. Change of Lending Office

69

 

i

--------------------------------------------------------------------------------


 

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

69

 

 

Article VI. Conditions Precedent

69

 

 

Section 6.1. Initial Conditions Precedent

69

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

72

 

 

Article VII. Representations and Warranties

72

 

 

Section 7.1. Representations and Warranties

72

Section 7.2. Survival of Representations and Warranties, Etc.

79

 

 

Article VIII. Affirmative Covenants

79

 

 

Section 8.1. Preservation of Existence and Similar Matters

80

Section 8.2. Compliance with Applicable Law

80

Section 8.3. Maintenance of Property

80

Section 8.4. Conduct of Business

80

Section 8.5. Insurance

80

Section 8.6. Payment of Taxes and Claims

81

Section 8.7. Books and Records; Inspections

81

Section 8.8. Use of Proceeds

81

Section 8.9. Environmental Matters

82

Section 8.10. Further Assurances

82

Section 8.11. Liens

82

Section 8.12. REIT Status

83

Section 8.13. Exchange Listing

83

Section 8.14. Guarantors

83

 

 

Article IX. Information

84

 

 

Section 9.1. Quarterly Financial Statements

84

Section 9.2. Year-End Statements

84

Section 9.3. Compliance Certificate

84

Section 9.4. Other Information

85

Section 9.5. Electronic Delivery of Certain Information

87

Section 9.6. Public/Private Information

88

Section 9.7. USA Patriot Act Notice; Compliance

88

 

 

Article X. Negative Covenants

89

 

 

Section 10.1. Financial Covenants

89

Section 10.2. Negative Pledge

91

Section 10.3. Restrictions on Intercompany Transfers

91

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

91

Section 10.5. Plans

93

Section 10.6. Fiscal Year

93

Section 10.7. Modifications of Organizational Documents

93

Section 10.8. Reserved

93

Section 10.9. Transactions with Affiliates

93

Section 10.10. Environmental Matters

94

Section 10.11. Derivatives Contracts

94

 

 

Article XI. Default

94

 

 

Section 11.1. Events of Default

94

Section 11.2. Remedies Upon Event of Default

97

 

ii

--------------------------------------------------------------------------------


 

Section 11.3. Remedies Upon Default

98

Section 11.4. Marshaling; Payments Set Aside

99

Section 11.5. Allocation of Proceeds

99

Section 11.6. Letter of Credit Collateral Account

100

Section 11.7. Performance by Administrative Agent

101

Section 11.8. Rights Cumulative

101

 

 

Article XII. The Administrative Agent

102

 

 

Section 12.1. Appointment and Authorization

102

Section 12.2. Administrative Agent as Lender

103

Section 12.3. Approvals of Lenders

103

Section 12.4. Notice of Events of Default

104

Section 12.5. Administrative Agent’s Reliance

104

Section 12.6. Indemnification of Administrative Agent

105

Section 12.7. Lender Credit Decision, Etc.

105

Section 12.8. Successor Administrative Agent

106

Section 12.9. Titled Agents

107

Section 12.10. Specified Derivatives Contracts

107

Section 12.11. Rates

108

Section 12.12. Additional ERISA Matters

108

 

 

Article XIII. Miscellaneous

109

 

 

Section 13.1. Notices

109

Section 13.2. Expenses

112

Section 13.3. Setoff

112

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers

113

Section 13.5. Successors and Assigns

114

Section 13.6. Amendments and Waivers

118

Section 13.7. Nonliability of Administrative Agent and Lenders

121

Section 13.8. Confidentiality

121

Section 13.9. Indemnification

122

Section 13.10. Termination; Survival

123

Section 13.11. Severability of Provisions

124

Section 13.12. GOVERNING LAW

124

Section 13.13. Stamp, Intangible and Recording Taxes

124

Section 13.14. Counterparts

124

Section 13.16. Obligations with Respect to Loan Parties and Subsidiaries

125

Section 13.17. Independence of Covenants

125

Section 13.18. Limitation of Liability

125

Section 13.19. Entire Agreement

126

Section 13.20. Construction

126

Section 13.21. Headings

126

Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

126

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

Commitments and Term Loans

SCHEDULE 1.1(a)

List of Loan Parties

SCHEDULE 1.1(b)

CBD Properties

SCHEDULE 1.1(c)

Permitted Liens

SCHEDULE 7.1(b)

Ownership Structure

SCHEDULE 7.1(f)

Properties

SCHEDULE 7.1(g)

Indebtedness and Guaranties

SCHEDULE 7.1(i)

Litigation

SCHEDULE 7.1(l)

No Material Adverse Change

SCHEDULE 7.1(n)

ERISA Matters

SCHEDULE 7.1(p)

Environmental Matters

SCHEDULE 7.1(s)

Affiliate Transactions

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Disbursement Instruction Agreement

EXHIBIT C

Form of Second Amended and Restated Guaranty

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBIT J-1

Form of Tranche A Term Note

EXHIBIT J-2

Form of Tranche B Term Note

EXHIBITS K

Forms of U.S. Tax Compliance Certificates

EXHIBIT L

[Reserved]

EXHIBIT M

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 18, 2018 by and among TIER OPERATING PARTNERSHIP LP, a limited
partnership formed under the laws of the State of Texas (the “Borrower”), TIER
REIT, Inc., a corporation formed under the laws of the State of Maryland, each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.5, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication
Agent, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, CAPITAL
ONE NATIONAL ASSOCIATION and FIFTH THIRD BANK, an Ohio Banking Corporation, as
Documentation Agents and BANK OF AMERICA, N.A., BMO CAPITAL MARKETS CORP. and
REGIONS BANK, as Senior Managing Agents.

 

WHEREAS, the Borrower, the Parent, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent are currently party to the
Amended and Restated Credit Agreement (the “Existing Credit Agreement”), dated
as of June 30, 2015 (the “Original Closing Date”).

 

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent have
agreed to enter into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety; (ii) re-evidence the “Obligations”
under, and as defined in, the Existing Credit Agreement, which shall be
repayable in accordance with the terms of this Agreement; and (iii) set forth
the terms and conditions under which the Lenders will, from time to time, make
loans to or for the benefit of the Borrower.

 

WHEREAS, the parties hereto intend that this Agreement not constitute a novation
of the obligations and liabilities of the parties under the Existing Credit
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, but that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations and
liabilities of the Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof.

 

WHEREAS, each of the Borrower and the Parent confirms that all obligations under
the applicable “Loan Documents” (as referred to and defined in the Existing
Credit Agreement) shall continue in full force and effect as modified or
restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Agreement Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1(b).

 

“Additional Term Loan Lender” means a Lender (whether a then existing Lender or
a new Lender) that agrees to make an Additional Tranche Term Loan pursuant to
Section 2.17.  From and after

 

--------------------------------------------------------------------------------


 

the making of its Additional Tranche Term Loan, an Additional Term Loan Lender
shall be a Term Loan Lender for all purposes hereunder.

 

“Additional Tranche Term Loans” has the meaning given that term in Section
2.17(a).

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus (b)
Reserves for Replacements.

 

“Administrative Agent” means Wells Fargo, including its branches and affiliates,
as contractual representative of the Lenders under this Agreement, or any
successor Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction applicable
to the Borrower or its Subsidiaries from time to time concerning or relating to
bribery or corruption, including without limitation, the Foreign Corrupt
Practices Act of 1977.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Facility Fee” means the percentage set forth in the table in the
definition of the term “Applicable Margin” corresponding to the Level at which
the Applicable Margin is determined in accordance with the definition thereof. 
Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.  The provisions of this definition shall be subject to Section
2.6(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Loan Party” has the meaning given that term in Section 7.1(h)(ix).

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 10.1(b):

 

Level

 

Ratio of Total
Indebtedness
to Total Asset
Value

 

Applicable
Margin for
Revolving
LIBOR
Loans

 

Applicable
Margin for
Revolving
Base Rate
Loans

 

Applicable
Margin for
Tranche A
Term
LIBOR
Loans

 

Applicable
Margin for
Tranche A
Term Base
Rate Loans

 

Applicable
Margin for
Tranche B
Term
LIBOR
Loans

 

Applicable
Margin for
Tranche B
Term Base
Rate Loans

 

Applicable
Facility Fee

 

1

 

Less than or equal to 0.35 to 1.00

 

1.10

%

0.10

%

1.65

%

0.65

%

1.20

%

0.20

%

0.15

%

2

 

Greater than 0.35 to 1.00 but less than or equal to 0.40 to 1.00

 

1.15

%

0.15

%

1.70

%

0.70

%

1.30

%

0.30

%

0.20

%

3

 

Greater than 0.40 to 1.00 but less than or equal to 0.45 to 1.00

 

1.20

%

0.20

%

1.75

%

0.75

%

1.35

%

0.35

%

0.20

%

4

 

Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00

 

1.25

%

0.25

%

1.90

%

0.90

%

1.40

%

0.40

%

0.20

%

5

 

Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00

 

1.30

%

0.30

%

2.05

%

1.05

%

1.50

%

0.50

%

0.30

%

6

 

Greater than 0.55 to 1.00

 

1.50

%

0.50

%

2.35

%

1.35

%

1.70

%

0.70

%

0.30

%

 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 9.3.  Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3.  If the Parent fails
to deliver a Compliance Certificate pursuant to Section 9.3, the Applicable
Margin shall equal the percentages corresponding to Level 6 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered.  Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin for Tranche B Term Loans shall be determined
based on Level 4; it is acknowledged that as of the Effective Date, the
Applicable Margin for Revolving Loans and Tranche A Term Loans is determined
based on Level 4.  Thereafter, such Applicable Margin shall be adjusted from
time to time as set forth in this definition.  The provisions of this definition
shall be subject to Section 2.6(c).

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Arrangers” means, collectively, (a) with respect to the Revolving Credit
Facility and the Tranche A Term Loan Facility, Wells Fargo Securities, LLC,
JPMorgan and U.S. Bank and (b) with respect to the Tranche B Term Loan Facility,
Wells Fargo Securities, LLC, JPMorgan and PNC Capital Markets LLC.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%
(subject to the interest rate floors set forth in the definition of LIBOR); each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

4

--------------------------------------------------------------------------------


 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.6(c).

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market. 
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Capitalization Rate” means (a) with respect to CBD Properties and The Domain in
Austin, 6.75% and (b) with respect to all other Properties, 7.50%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“CBD Properties” means Properties located in the metropolitan areas and central
business districts (CBD) set forth on Schedule 1.1(b) attached hereto.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.

 

“Commitment Reduction Notice” has the meaning given that term in Section 2.13.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long term
Indebtedness of such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent,

 

6

--------------------------------------------------------------------------------


 

together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) in the case of a
Revolving Lender, has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Revolving Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, the Swingline Lender and each
Lender.

 

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Agreement Date.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c) a “swap agreement” as defined in
Section 101 of the Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed

 

7

--------------------------------------------------------------------------------


 

out, the termination amount or value determined in accordance therewith, and
(b) for any date prior to the date such Derivatives Contracts have been
terminated or closed out, the then-current mark-to-market value for such
Derivatives Contracts, determined based upon one or more mid-market quotations
or estimates provided by any recognized dealer in Derivatives Contracts (which
may include the Administrative Agent, any Lender, any Specified Derivatives
Provider or any Affiliate of any of them).

 

“Development Property” means a Property, subject to the last sentence of this
definition, on which the improvements related to the development have not been
completed.  A Development Property on which all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been completed for at least 12 months shall cease to constitute a
Development Property.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Documentation Agents” means, collectively, PNC Bank, U.S. Bank, Capital One
National Association and Fifth Third Bank, an Ohio Banking Corporation.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); (v) equity in net income (loss)
of its Unconsolidated Affiliates; (vi) non-cash compensation expense and
(vii) non-cash asset impairments plus (b) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.  For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

8

--------------------------------------------------------------------------------


 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means any Person that meets the requirements (or is not
prohibited) to be an assignee under Section 13.5(b)(iii), (v) and (vi) (subject
to such consents, if any, as may be required under Section 13.5(b)(iii)).

 

“Eligible Joint Venture Subsidiary” means a Subsidiary of the Parent (a) that
owns in fee simple, or leases under a Ground Lease, an Eligible Property,
(b) not less than 85% of the Equity Interests of which are owned, directly or
indirectly, by the Borrower or a Guarantor free and clear of any Liens (other
than Liens in favor of the Administrative Agent and Permitted Liens (but not
Permitted Liens described in clause (g) of the definition of that term)),
(c) the financial results of which would be consolidated under GAAP with the
financial results of the Parent on the consolidated financial statements of the
Parent and (d) that is Controlled by the Parent.

 

“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as an office Property; (b) such Property is owned in fee simple,
or leased under a Ground Lease, by the Borrower, a Guarantor or an Eligible
Joint Venture Subsidiary; (c) such Property is located in a State of the United
States of America or in the District of Columbia; (d) regardless of whether such
Property is owned by the Borrower or a Subsidiary, the Borrower has the right
directly, or indirectly through a Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable, and (ii) to sell, transfer or otherwise dispose of such Property;
(e) neither such Property, nor if such Property is owned by a Subsidiary, any of
the Borrower’s direct or indirect ownership interest in such Subsidiary, is
subject to (i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
(f) such Property is not a Development Property; and (g) such Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, transport, treatment,
disposal or clean-up of Hazardous Materials including, without limitation, the
following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

9

--------------------------------------------------------------------------------


 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests (other than Equity Interests issued to the
Parent, the Borrower or any one or more of their Wholly Owned Subsidiaries in
their respective Subsidiaries).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within thirty (30) days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

10

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary
(other than Indebtedness hereunder) and (b) that is prohibited from Guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty).  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements of this Agreement.

 

“Existing Term Loans” has the meaning given that term in Section 2.2(a).

 

“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).

 

“Extension Request” has the meaning given that term in Section 2.14.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction. 
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by a Responsible Officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Fee Letters” means, collectively, (a) that certain fee letter dated as of
November 29, 2017, by and among the Borrower, the Joint Bookrunners, the
Administrative Agent and the Syndication Agent, (b) that certain fee letter
dated as of January 5, 2018, by and between the Borrower and U.S. Bank and
(c) that certain fee letter dated as of January 3, 2018, by and between the
Borrower and PNC Bank.

 

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal

 

12

--------------------------------------------------------------------------------


 

payments on Indebtedness payable by such Person during such period (excluding
balloon, bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate amount of all Preferred Dividends paid by
such Person during such period.  The Parent’s Ownership Share of the Fixed
Charges of its Unconsolidated Affiliates will be included when determining the
Fixed Charges of the Parent.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds from
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or

 

13

--------------------------------------------------------------------------------


 

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years (or, solely with respect to the Property located
at 500 East Pratt, Baltimore, twenty (20) years) or more from the Agreement
Date; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, all owners of Unencumbered Pool
Properties (other than any Eligible Joint Venture Subsidiary) and any Subsidiary
of the Parent that owns, directly or indirectly, the Equity Interests of any
owner of Unencumbered Pool Properties (including the Equity Interests of any
Eligible Joint Venture Subsidiary) and any other existing and future Material
Subsidiary (other than an Excluded Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the second
amended and restated guaranty executed and delivered pursuant to Section 6.1 or
8.14 and substantially in the form of Exhibit C (or a joinder thereto).

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any explosives
or any radioactive materials;

 

14

--------------------------------------------------------------------------------


 

(d) asbestos in any form; (e) mold that is in quantities and locations requiring
removal pursuant to Environmental Laws or commercially reasonable business
practices; and (f) electrical equipment which contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of fifty parts
per million.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Incremental Credit Facilities” has the meaning given that term in
Section 2.17(a).

 

“Incremental Facility Amendment” has the meaning given that term in
Section 2.17(e).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business which is not more than 180 days past due and all accrued expenses);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
and (i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability) or (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person.  Indebtedness of any Person shall include Indebtedness of any other
Person to the extent of such Person’s Ownership Share of such other Person
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Party” has the meaning given that term in Section 13.9(a).

 

15

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.9(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

“Intellectual Property” has the meaning given that term in Section 7.1(t).

 

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent, including capitalized interest not funded under
a construction loan interest reserve account but excluding any non-cash interest
charges to the extent accruing as the result of hedge ineffectiveness under
GAAP, determined on a consolidated basis in accordance with GAAP for such
period, plus (b) the Parent’s Ownership Share of Interest Expense of
Unconsolidated Affiliates for such period.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Revolving Termination Date or the
applicable Term Loan Maturity Date, as applicable, such Interest Period shall
end on the Revolving Termination Date or applicable Term Loan Maturity Date, as
applicable; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any unconditional commitment to make an Investment in any other Person, as well
as any unconditional option of another Person to require an Investment in such
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

16

--------------------------------------------------------------------------------


 

“Issuing Bank” means each of Wells Fargo, JPMorgan and U.S. Bank, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4.

 

“Joint Bookrunners” means, collectively, Wells Fargo Securities, LLC and
JPMorgan.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors and assigns.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, (i) a Lender
(other than a Lender that is the Issuing Bank for the applicable Letter of
Credit) shall be deemed to hold a Letter of Credit Liability in an amount equal
to its participation interest under Section 2.4 in the related Letter of Credit,
and the Lender that is the Issuing Bank for such Letter of Credit shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the other Lenders of their participation interests under such Section and
(ii) if on any date of determination a Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

17

--------------------------------------------------------------------------------


 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” has the meaning given that term in Section 10.1(b).

 

“Leverage Ratio Increase Period” has the meaning given that term in
Section 10.1(b).

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2(ii), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate as set by the ICE Benchmark Administration
(or a comparable or successor quoting service approved by the Administrative
Agent) for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period by (ii) a percentage equal to 1
minus the Eurodollar Reserve Percentage; provided that if as so determined LIBOR
(including, without limitation, any Replacement Rate with respect thereto) shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period; provided
that if as so determined LIBOR (including, without limitation, any Replacement
Rate with respect thereto) shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.  Any change in the Eurodollar
Reserve Percentage shall result in a change in LIBOR on the date on which such
change in such Eurodollar Reserve Percentage becomes effective.  Notwithstanding
the foregoing, unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 5.2(ii), in the event that a Replacement
Rate with respect to LIBOR is implemented, then all references herein to LIBOR
shall be deemed to be references to such Replacement Rate.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or

 

18

--------------------------------------------------------------------------------


 

other disposition of accounts or other assets not prohibited by this Agreement
in a transaction not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letters and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).

 

“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations.  Schedule 1.1(a) sets forth the
Loan Parties in addition to the Parent and the Borrower as of the Agreement
Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Tranche A Term Loan Maturity Date.

 

“Material Acquisition” means any acquisition (or series of related acquisitions)
permitted by the Loan Documents and consummated in accordance with the terms of
the Loan Documents if the aggregate consideration paid in respect of such
acquisition (including any Indebtedness assumed in connection therewith) exceeds
10% of Total Asset Value.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Parent, the Borrower or any other Loan Party to perform
its payment or any other material obligations under any Loan Document to which
it is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Indebtedness” has the meaning given that term in Section 11.1(d)(i).

 

“Material Subsidiary” means any Subsidiary to which more than 3.0% of Total
Asset Value is attributable on an individual basis.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

19

--------------------------------------------------------------------------------


 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) (i) cash rents and other cash revenues received
in the ordinary course from such Property (including proceeds of rent loss or
business interruption insurance (but not in excess of the actual rent otherwise
payable) but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) plus
(ii) minimum base rent (based on year one base rental payment obligations adding
back the value of any rental abatement for such period) for tenants that are in
occupancy and that will be commencing the payment of rent within twelve (12)
months of occupancy;  minus (b) all expenses paid (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses, depreciation and income taxes of the Parent and its Subsidiaries and
any property management fees) minus (c) the Reserves for Replacements for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period with respect to such Property
and (ii) an imputed management fee in the amount of 3.0% of the gross revenues
for such Property for such period.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
approval, amendment or waiver that (a) requires the consent of all Lenders or
all affected Lenders in accordance with the terms of Section 13.6 and (b) has
been approved by the Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note.

 

20

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note,
and including interest and fees that accrue following the commencement of a
proceeding by or against any Loan Party under a Debtor Relief Law.  For the
avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
(subject to the terms of the following sentence) and who are not subject to a
proceeding under the Bankruptcy Code or other federal or similar bankruptcy
laws, and who are paying rent at rates not materially less than rates generally
prevailing at the time the applicable lease was entered into, pursuant to
binding leases as to which no monetary default with respect to regularly
scheduled payments (such as base rent and scheduled payments of pass-through or
other costs reimbursements, but excluding payment for work orders, direct
utility recovery and CAM reconciliations) has occurred and has continued
unremedied for sixty (60) or more days to (b) the aggregate net rentable square
footage of such Property.  The existing lease to the Parent for the Parent’s
Louisville office, and any subsequent lease to the Parent of equal or lesser
square footage for the same purpose will be considered a bona fide lease as will
any space for 5,500 square feet or less of net rentable area used by or leased
to a property manager (including any Subsidiary of the Parent) for providing
property management services to any Property owned by the Parent, the Borrower
or their Subsidiaries plus the square footage of any conference center and/or
fitness center space leased to a property manager.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

21

--------------------------------------------------------------------------------


 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the SEC.

 

“Original Closing Date” has the meaning set forth in the preliminary statements
of this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” means TIER REIT, Inc., a Maryland corporation.

 

“Participant” has the meaning given that term in Section 13.5(d).

 

“Participant Register” has the meaning given that term in Section 13.5(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which, in each case,
are not at the time required to be paid or discharged under Section 8.6, (b) the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are either being contested in accordance with Section 8.6
or not at the time required to be paid or discharged under Section 8.6;
(c) Liens

 

22

--------------------------------------------------------------------------------


 

consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (d) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (e) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (f) Liens in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties; and (g) Liens in existence on the Agreement
Date and set forth on Schedule 1.1(c).

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“PNC Bank” means PNC Bank, National Association, and its successors and assigns.

 

“Post-Default Rate” means, (a) with respect to any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional five
percent (5.0)% per annum and (b) with respect to any other Obligation, a rate
per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans plus five percent (5.0)%.

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or a Subsidiary.  Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Premium” has the meaning given that term in Section 2.9(b).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender then
acting as the Administrative Agent as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.

 

23

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date.  If at the time of determination the
Commitments have been terminated or reduced to zero and there are no outstanding
Loans or Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders
shall be determined as of the most recent date on which Commitments were in
effect or Loans or Letters of Credit Liabilities were outstanding.  For purposes
of this definition, a Revolving Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Revolving Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

 

“Property Management Agreements” means, collectively, all agreements entered
into by the Parent, the Borrower or any other Subsidiary of the Parent pursuant
to which the Parent, the Borrower or such other Subsidiary engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means any Indebtedness of a Person that is not
Non-Recourse Indebtedness.

 

“Recurring Capital Expenditures” means capital expenditures made in respect of a
Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions.  “Recurring Capital Expenditures”
shall not include any of the following: (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures

 

24

--------------------------------------------------------------------------------


 

for seismic upgrades; or (c) capital expenditures for deferred maintenance for
such Property existing at the time such Property was acquired by the Borrower or
a Subsidiary.

 

“Register” has the meaning given that term in Section 13.5(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, implemented or
issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse any Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Replacement Rate” has the meaning given that term in Section 5.2(ii).

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.  For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
holding more than 50% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if the Revolving Commitments have been terminated
or reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans and Swingline Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Revolving Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite

 

25

--------------------------------------------------------------------------------


 

Revolving Lenders” shall in no event mean less than two Revolving Lenders.  For
purposes of this definition, a Revolving Lender (other than the Swingline
Lender) shall be deemed to hold a Swingline Loan and a Revolving Lender (other
than the applicable Issuing Bank) shall be deemed to hold a Letter of Credit
Liability, in each case, to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Tranche A Term Loan Lenders” means, as of any date, Tranche A Term
Loan Lenders having more than 50% of the aggregate outstanding principal amount
of the Tranche A Term Loans; provided that (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Tranche A Term Loan Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Tranche A Term Loan Lenders” shall in no event mean less than two Tranche A Term
Loan Lenders.

 

“Requisite Tranche B Term Loan Lenders” means, as of any date, Tranche B Term
Loan Lenders having more than 50% of the aggregate outstanding principal amount
of the Tranche B Term Loans; provided that (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Tranche B Term Loan Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Tranche B Term Loan Lenders” shall in no event mean less than two Tranche B Term
Loan Lenders.

 

“Reserves for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.25 times (c) the number of days in such
period divided by (d) 365.  If the term Reserves for Replacements is used
without reference to any specific Property, then it shall be determined on an
aggregate basis with respect to all Properties and the applicable Ownership
Shares of all Properties of all Unconsolidated Affiliates.

 

“Resigning Lender” has the meaning given that term in Section 12.8.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
accounting officer or senior vice president of capital markets of the Parent,
the Borrower or such Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding;
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1, to issue (in the case of any Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.4(i),
and to participate in Swingline Loans pursuant to Section 2.5(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a
Revolving Lender in accordance with Section 2.17, as the same may be reduced
from time to

 

26

--------------------------------------------------------------------------------


 

time pursuant to Section 2.13 or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.5 or
increased as appropriate to reflect any increase in Revolving Commitments
effected in accordance with Section 2.17.

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate Revolving
Commitments at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means January 18, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

 

“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

27

--------------------------------------------------------------------------------


 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien, and in the case of the
Parent, shall include (without duplication) the Parent’s Ownership Share of the
Secured Indebtedness of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, together with all rules and
regulations issued thereunder.

 

“Senior Managing Agents” means, collectively, Bank of America, N.A., BMO Capital
Markets Corp. and Regions Bank.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
this Agreement when made or entered into.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Derivatives Contract with a Loan Party, is a Lender or an Affiliate of a
Lender or (b) at the time it (or its Affiliate) becomes a Lender or the
Administrative Agent (including on the Effective Date), is a party to a
Derivatives Contract with a Loan Party, in each case in its capacity as a party
to such Derivatives Contract.

 

“S&P” means Standard & Poor’s Global Ratings, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Parent, the
Borrower or any of its Subsidiaries that is subordinated in right of payment and
otherwise to the Loans, the other Obligations and the Specified Derivatives
Contracts, if any, in a manner satisfactory to the Administrative Agent in its
reasonable discretion.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

28

--------------------------------------------------------------------------------


 

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 10.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo, together with its respective successors
and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.

 

“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Syndication Agent” means JPMorgan.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Borrower and its Subsidiaries): (a) the amount of
any write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means, a Tranche A Term Loan or a Tranche B Term Loan, as
applicable.

 

“Term Loan Lender” means, Tranche A Term Loan Lenders or Tranche B Term Loan
Lenders, as applicable.

 

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date or the
Tranche B Term Loan Maturity Date, as applicable.

 

“Term Note” means a Tranche A Term Note or a Tranche B Term Note, as applicable.

 

“Titled Agent” has the meaning given that term in Section 12.9.

 

29

--------------------------------------------------------------------------------


 

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis (and to the extent
that any Property owned by an Eligible Joint Venture Subsidiary is included in
the calculation of Total Asset Value, such Property’s contribution to Total
Asset Value shall be adjusted for minority interests): (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way); plus (b) with respect to all Properties owned (or leased
pursuant to a Ground Lease) by the Borrower or any Subsidiary for the 12-month
period ending on such date of determination, the quotient of (i) Net Operating
Income of the Parent and its Subsidiaries for such 12-month period; provided
that if Net Operating Income for any Property for such period shall be less than
zero, Net Operating Income for such Property for such period shall be deemed to
be zero for purposes of determining Total Asset Value, divided by (ii) the
Capitalization Rate; plus (c) with respect to any Property acquired during the
12-month period ending on such date of determination, the acquisition price paid
for all such Properties; plus (d) the GAAP book value of all Development
Properties; plus (e) the acquisition price of Unimproved Land, less any GAAP
impairment charges specific to any such asset; plus (f) (i) the acquisition
price of all mortgage notes receivable and mezzanine loans and (ii) common
stock, Preferred Equity Interests, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other Equity
Interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), in each case of the foregoing clauses (f)(i) and (f)(ii), less any
GAAP impairment charges specific to any such asset.  The Borrower’s Ownership
Share of assets held by Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (a)) will be included in the
calculation of Total Asset Value consistent with the above described treatment
for wholly owned assets.  For purposes of determining Total Asset Value,
Properties which are not valued under subsections (c), (d), or (e), of this
definition above, and which either have an Occupancy Rate of less than 85% as of
the applicable date of determination or shall have had an Occupancy Rate of 85%
or more for less than two (2) consecutive fiscal quarters during the six
(6) consecutive fiscal quarter period ending on such date of determination,
shall be valued at the greater of (i) gross book value (undepreciated) reported
for GAAP purposes and (ii) the capitalized value obtained under
subsection (b) of this definition above, provided, however, that any such
Property (x) may only be included in the calculation of Total Asset Value with a
valuation calculated pursuant to this clause for a maximum of six
(6) consecutive fiscal quarters (and thereafter any such Property shall be
valued in accordance with subsection (b) above), and (y) may not be included in
the calculation of Total Asset Value with a valuation calculated pursuant to
this clause if such Property has already been valued pursuant to this clause and
subsequently valued in any other manner.  Notwithstanding the foregoing, for
purposes of determining Total Asset Value, to the extent the amount of Total
Asset Value attributable to (A) Properties leased under Ground Leases would
exceed 20% of Total Asset Value, such excess shall be excluded, (B) Properties
subject to adjustment above for having an Occupancy Rate of less than 85% would
exceed 25% of Total Asset Value, such excess shall be excluded, (C) assets of
the type described in the foregoing clauses (d), (e), (f) and the Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates would exceed, in the
aggregate, 30% of Total Asset Value, such excess shall be excluded, and
(D) Development Properties would exceed 15% of Total Asset Value, such excess
shall be excluded.

 

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Parent, the Borrower, a Subsidiary of the
Parent or an Unconsolidated Affiliate with respect to such Property to achieve
an Occupancy Rate of 100%, including without limitation, all amounts budgeted
with respect to all of the following:  (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements; (e) leasing commissions and (f) other hard and soft costs
associated with the

 

30

--------------------------------------------------------------------------------


 

development or redevelopment of such Property.  With respect to any Property to
be developed in more than one phase, the Total Budgeted Cost shall exclude
budgeted costs (other than costs relating to acquisition of land and related
improvements) to the extent relating to any phase for which (i) construction has
not yet commenced and (ii) a binding construction contract has not been entered
into by the Parent, the Borrower, any other Subsidiary of the Parent or any
Unconsolidated Affiliate, as the case may be.

 

“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all Subsidiaries.

 

“Tranche A Term Loan” has the meaning given that term in Section 2.2(a).

 

“Tranche A Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A Term Loans of all Tranche A Term Loan Lenders
outstanding at such time.

 

“Tranche A Term Loan Lender” means a Lender holding a Tranche A Term Loan.

 

“Tranche A Term Loan Maturity Date” means January 17, 2025.

 

“Tranche A Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit J-1, payable to the order of a Tranche A Term Loan Lender in
a principal amount equal to the amount of such Tranche A Term Loan Lender’s
Tranche A Term Loan.

 

“Tranche B Term Loan” has the meaning given that term in Section 2.2(a).

 

“Tranche B Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche B Term Loans of all Tranche B Term Loan Lenders
outstanding at such time.

 

“Tranche B Term Loan Lender” means a Lender holding a Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date” means June 30, 2022.

 

“Tranche B Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit J-2, payable to the order of a Tranche B Term Loan Lender in
a principal amount equal to the amount of such Tranche B Term Loan Lender’s
Tranche B Term Loan.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset Value” means, at a given time, the sum (without duplication)
of all of the following of the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis (and to
the extent that any Property owned by an Eligible Joint Venture Subsidiary is
included in the calculation of Unencumbered Asset Value, such Property’s
contribution to Unencumbered Asset Value shall be adjusted for minority
interests):  (a) with respect to all

 

31

--------------------------------------------------------------------------------


 

Unencumbered Pool Properties owned (or leased pursuant to a Ground Lease) by the
Borrower or any Subsidiary for the 12-month period ending on such date of
determination, the quotient of (i) Unencumbered NOI (excluding NOI attributable
to Development Properties) for the 12-month period ending on such date of
determination; provided that if Net Operating Income for any Property for such
period shall be less than zero, Net Operating Income for such Property for such
period shall be deemed to be zero for purposes of determining Unencumbered Asset
Value, divided by (ii) the Capitalization Rate, plus (b) with respect to any
Unencumbered Pool Property acquired during the 12-month period ending on such
date of determination, the acquisition price paid for all such Unencumbered Pool
Properties plus (c) the GAAP book value of all Unencumbered Development
Properties.  Notwithstanding the foregoing, for purposes of determining
Unencumbered Asset Value, to the extent the amount of Unencumbered Asset Value
attributable to (A) Unencumbered Pool Properties leased under Ground Leases
would exceed 10% of Unencumbered Asset Value, such excess shall be excluded,
(B) Unencumbered Development Properties would exceed 15% of Unencumbered Asset
Value, such excess shall be excluded, (C) Eligible Joint Venture Subsidiaries
would exceed 10% of Unencumbered Asset Value, such excess shall be excluded and
(D) Eligible Joint Venture Subsidiaries and Unencumbered Development Properties
would exceed 20% of Unencumbered Asset Value, such excess shall be excluded.

 

“Unencumbered Development Property” means any Development Property (or any
Property that shall have (a) previously been a Development Property, (b) had
(i) an Occupancy Rate of less than 85% as of the applicable date of
determination or (ii) an Occupancy Rate of 85% or more for less than two
(2) consecutive fiscal quarters during the six (6) consecutive fiscal quarter
period ending on such date of determination and (c) been valued on a gross book
value basis for purposes of calculating Total Asset Value as of the applicable
date of determination) that satisfies all of the following requirements as
confirmed by the Administrative Agent: (w) such Development Property is owned in
fee simple, or leased under a Ground Lease, by the Borrower, a Guarantor or any
Eligible Joint Venture Subsidiary; (x) such Development Property is located in a
State of the United States of America or in the District of Columbia;
(y) regardless of whether such Development Property is owned by the Borrower or
a Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Development Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Development Property; and
(z) neither such Development Property, nor if such Development Property is owned
by a Subsidiary, any of the Borrower’s direct or indirect ownership interest in
such Subsidiary, is subject to (i) any Lien other than Permitted Liens or
(ii) any Negative Pledge.

 

“Unencumbered NOI” means, for any period, NOI for all Unencumbered Pool
Properties.

 

“Unencumbered Pool Property” means an Eligible Property included in the
calculation of Unencumbered Asset Value, subject to the provisions of
Section 10.1(j). A Property shall be excluded from determining Unencumbered
Asset Value if at any time such Property shall cease to be an Eligible Property.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

 

32

--------------------------------------------------------------------------------


 

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person.

 

“Unsecured Leverage Ratio” has the meaning given that term in Section 10.1(g).

 

“Unsecured Leverage Ratio Increase Period” has the meaning given that term in
Section 10.1(g).

 

“Unsecured Liabilities” means, as to any Person as of a given date, the
following (without duplication): (a) all liabilities which would, in conformity
with GAAP, be properly classified as a liability on the balance sheet of such
Person as of such date, plus (b) all Indebtedness of such Person (to the extent
not included in the preceding clause (a)), minus (c) all liabilities included in
the preceding clauses (a) and (b) that are secured by a Lien.

 

“U.S. Bank” means U.S. Bank National Association, and its successors and
assigns.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.  General; References to Central Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other

 

33

--------------------------------------------------------------------------------


 

documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  Notwithstanding the
preceding sentence, the calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.  References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated.  References in this Agreement to any document, instrument or
agreement (a) shall include all exhibits, schedules and other attachments
thereto, (b) except as expressly provided otherwise in any Loan Document, shall
include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Except as expressly provided otherwise
in any Loan Document, (i) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (ii) any
reference to any Person shall be construed to include such Person’s permitted
successors and permitted assigns.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Central time daylight or standard, as
applicable.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents
(a) only the Ownership Share of the Parent or the Borrower, as applicable, of
the financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
shall be included and (b) the Parent’s Ownership Share of the Borrower shall be
deemed to be 100.0%.

 

Section 1.4.  Amendment and Restatement of the Existing Credit Agreement.

 

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation.  All “Loans” made,
“Obligations” incurred and “Letters of Credit” issued under the Existing Credit
Agreement which are outstanding on the Agreement Date shall continue as Loans,
Obligations and Letters of Credit under (and shall be governed by the terms of)
this Agreement and the other Loan Documents.  Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Agreement Date shall continue as Obligations under this
Agreement and the other Loan Documents, (c) the

 

34

--------------------------------------------------------------------------------


 

“Revolving Loans”, the “Tranche A Term Loans” and the “Tranche B Term Loans”, as
applicable, under and as defined in the Existing Credit Agreement of each
applicable Departing Lender shall be repaid in full (provided that any accrued
and unpaid interest and fees thereon shall be paid to such Departing Lender
concurrently with payment of such interest and fees to the other applicable
Lenders and such “Loans” (as defined in the Existing Credit Agreement) shall be
assigned and reallocated among the remaining Lenders as set forth below), each
applicable Departing Lender’s “Revolving Commitment” under the Existing Credit
Agreement shall be terminated and each applicable Departing Lender shall not be
a Lender hereunder, (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
and loan exposure under the Existing Credit Agreement as are necessary in order
that each such Lender’s outstanding Loans and Commitments hereunder reflect such
Lender’s pro rata share of the outstanding aggregate Loans and Commitments on
the Agreement Date, and (e) the Borrower hereby agrees to compensate each Lender
for any and all losses, costs and expenses, if any, incurred by such Lender in
connection with the sale and assignment of any LIBOR Loans (including the “LIBOR
Loans” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 5.4
hereof.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.16, each Revolving Lender severally and not jointly agrees to make
Revolving Loans denominated in Dollars to the Borrower during the period from
and including the Effective Date to but excluding the Revolving Termination
Date, in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount of such Lender’s Revolving Commitment.  Each borrowing
of Revolving Loans that are to be (i) Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess thereof. 
Notwithstanding the immediately preceding two sentences but subject to
Section 2.16, a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments.  Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
11:00 a.m. Central time at least one (1) Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 11:00
a.m. Central time at least three (3) Business Days prior to a borrowing of
Revolving Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
a general statement as to the use of the proceeds of such Revolving Loans, the
Type of the requested Revolving Loans, and if such Revolving Loans are to be
LIBOR Loans, the initial Interest Period for such Revolving Loans.  Each Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.  Prior
to delivering a Notice of Borrowing, the Borrower may (without specifying
whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent.  The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.  If no Interest Period is specified with respect to any
requested LIBOR Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under the immediately preceding subsection (b),
the Administrative Agent shall notify each Revolving Lender of

 

35

--------------------------------------------------------------------------------


 

the proposed borrowing.  Each Revolving Lender shall deposit an amount equal to
the Revolving Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 11:00 a.m. Central time on the date of such proposed Revolving
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 2:00
p.m. Central time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent; provided,
however, that if at the time of the making of any Revolving Loans any Swingline
Loans shall be outstanding, the proceeds of such Revolving Loans shall first be
applied to repay the outstanding Swingline Loans and then shall be applied as
otherwise requested by the Borrower.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender.  In such event, if such Lender
does not make available to the Administrative Agent the proceeds of such
Revolving Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.

 

Section 2.2.  Term Loans.

 

(a)                                 Making of Term Loans.  Prior to the
Effective Date, certain “Tranche A Term Loans” and “Tranche B Term Loans” were
made to the Borrower under (and as defined in) the Existing Credit Agreement
which remain outstanding as of the date of this Agreement (such outstanding
loans being hereinafter referred to as the “Existing Term Loans”).  Subject to
the terms and conditions set forth in this Agreement, the Borrower and each of
the Lenders agree that on the Effective Date but subject to the satisfaction of
the conditions precedent set forth in Article VI, the Existing Term Loans
constituting “Tranche A Term Loans” under the Existing Credit Agreement shall be
reevidenced as term loans made by the Tranche A Term Loan Lenders hereunder in
the amount set forth opposite such Tranche A Term Loan Lender on Schedule I
hereto (the “Tranche A Term Loans”) and the Existing Term Loans constituting
“Tranche B Term Loans” under the Existing Credit Agreement shall be reevidenced
as term loans made by the Tranche B Term Loan Lenders hereunder in the amount
set forth opposite such Tranche B Term Loan Lender on Schedule I hereto (the
“Tranche B Term Loans”).  The Borrower may not reborrow any portion of the Term
Loans once repaid.

 

(b)                                 [Reserved].

 

36

--------------------------------------------------------------------------------


 

(c)                                  [Reserved].

 

(d)                                 Assumptions Regarding Funding by Lenders. 
With respect to Term Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Term Loan to be made by
such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Term Loan available to
the Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Term Loan to be provided by
such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Term Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Term Loan with interest thereon, for each day from and including the
date such Term Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Term Loan, the
amount so paid shall constitute such Lender’s Term Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Term Loan to be made by such Lender.

 

Section 2.3.  [Reserved].

 

Section 2.4.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.16, each
Issuing Bank, on behalf of the Revolving Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date thirty (30) days prior to the Revolving Termination
Date, one or more standby letters of credit (each a “Letter of Credit”)
denominated in Dollars up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $25,000,000 as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”); provided
that unless the applicable Issuing Bank shall otherwise consent, no Issuing Bank
shall be obligated to issue any Letter of Credit if after giving effect to such
issuance, the aggregate Stated Amounts of Letters of Credit issued by such
Issuing Bank and then outstanding would exceed the lesser of (i) one-third of
the L/C Commitment Amount and (ii) the Revolving Commitment of such Issuing Bank
in its capacity as a Revolving Lender at any one time outstanding.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the date
that is thirty (30) days prior to the Revolving Termination Date, or (ii) any
Letter of Credit have an initial duration in excess of one year; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the applicable Issuing Bank but in no event shall any such provision permit the
extension of the current expiration date of such Letter of Credit beyond the
earlier of (x) the date that is thirty (30) days prior to the Revolving
Termination Date and

 

37

--------------------------------------------------------------------------------


 

(y) the date one year after the current expiration date.  Notwithstanding the
foregoing, a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Termination Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”), so long
as the Borrower delivers to the Administrative Agent for its benefit and the
benefit of the applicable Issuing Bank and the Revolving Lenders no later than
thirty (30) days prior to the Revolving Termination Date, Cash Collateral for
such Letter of Credit for deposit into the Letter of Credit Collateral Account
in an amount equal to the Stated Amount of such Letter of Credit; provided, that
the obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. 
If the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date thirty (30) days prior to the Revolving Termination
Date, such failure shall be treated as a drawing under such Extended Letter of
Credit (in an amount equal to the maximum Stated Amount of such Letter of
Credit), which shall be reimbursed (or participations therein funded) by the
Revolving Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit.  The initial Stated Amount of each Letter
of Credit shall be at least $100,000 (or such lesser amount as may be acceptable
to the applicable Issuing Bank, the Administrative Agent and the Borrower).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the applicable Issuing Bank and the
Administrative Agent written notice at least five (5) Business Days prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by each Issuing Bank.  Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 6.2, the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event shall
such Issuing Bank be required to issue the requested Letter of Credit prior to
the date five (5) Business Days following the date after which such Issuing Bank
has received all of the items required to be delivered to it under this
subsection.  No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank or
any Revolving Lender to exceed any limits imposed by, any Applicable Law. 
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.  Upon the written request of
the Borrower, the applicable Issuing Bank shall deliver to the Borrower a copy
of each issued Letter of Credit within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document
(excluding any certificate or other document presented by a beneficiary in
connection with a drawing under such Letter of Credit) is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.  The
Borrower shall examine the copy of any Letter of Credit or any amendment to a
Letter of Credit that is delivered to it by the applicable Issuing Bank and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will promptly (but in any event, within five
(5) Business Days after the later of (x) receipt by the beneficiary of such
Letter of Credit of the original of, or amendment to, such Letter of Credit, as
applicable and (y) receipt by the Borrower of a copy of such Letter of Credit or
amendment, as applicable) notify such Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Bank and its correspondents unless such notice is given as aforesaid.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Reimbursement Obligations.  Upon receipt by
any Issuing Bank from the beneficiary of a Letter of Credit issued by such
Issuing Bank of any demand for payment under such Letter of Credit and such
Issuing Bank’s determination that such demand for payment complies with the
requirements of such Letter of Credit, such Issuing Bank shall promptly notify
the Borrower and the Administrative Agent of the amount to be paid by such
Issuing Bank as a result of such demand and the date on which payment is to be
made by such Issuing Bank to such beneficiary in respect of such demand;
provided, however, that such Issuing Bank’s failure to give, or delay in giving,
such notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse such Issuing Bank for the amount of each
demand for payment under each Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.  Upon receipt by any Issuing Bank of any payment in
respect of any Reimbursement Obligation owing with respect to a Letter of Credit
issued by such Issuing Bank, such Issuing Bank shall promptly pay to the
Administrative Agent for the account of each Revolving Lender that has acquired
a participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent and the applicable Issuing Bank
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse such Issuing Bank for the amount of the related demand
for payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Administrative Agent and such Issuing Bank, or
if the Borrower fails to reimburse such Issuing Bank for a demand for payment
under a Letter of Credit by the date of such payment, the failure of which such
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article VI would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 noon Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by any Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Revolving Commitment Percentage and (ii) (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

(g)                                  Issuing Bank’s Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, each
Issuing Bank shall only be required to use the same standard of care as it uses
in connection with examining documents presented in connection with drawings
under letters of credit in which it has not sold participations and making
payments under such letters of credit.  The Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Banks, the Administrative Agent or any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency,

 

39

--------------------------------------------------------------------------------


 

accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of each Issuing
Bank’s or the Administrative Agent’s rights or powers hereunder.  Any action
taken or omitted to be taken by the applicable Issuing Bank under or in
connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against such Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender.  In this connection, the obligation of the
Borrower to reimburse any Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by such Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of, or
provide a right of setoff against, the Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 13.9, but not in limitation of the Borrower’s unconditional obligation
to reimburse any Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, such Issuing Bank or
any Revolving Lender in respect of any liability incurred by the Administrative
Agent, such Issuing Bank or such Revolving Lender arising solely out of the
gross negligence or willful misconduct of the Administrative Agent, such Issuing
Bank or such Revolving Lender in respect of a Letter of Credit as determined by
a court of competent jurisdiction in a final, non-appealable judgment.  Except
as otherwise provided in this Section, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Administrative Agent, any Issuing Bank or any Revolving Lender
with respect to any Letter of Credit.

 

40

--------------------------------------------------------------------------------


 

(h)                                 Amendments, Etc.  The issuance by any
Issuing Bank of any amendment, supplement or other modification to any Letter of
Credit shall be subject to the same conditions applicable under this Agreement
to the issuance of new Letters of Credit (including, without limitation, that
the request therefor be made through such Issuing Bank and the Administrative
Agent), and no such amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) the Administrative Agent and the
Revolving Lenders, if any, required by Section 13.6 shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5(c).

 

(i)                                     Revolving Lenders’ Participation in
Letters of Credit.  Immediately upon the issuance by any Issuing Bank of any
Letter of Credit each Revolving Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased and received from such Issuing Bank,
without recourse or warranty, an undivided interest and participation to the
extent of such Revolving Lender’s Revolving Commitment Percentage of the
liability of such Issuing Bank with respect to such Letter of Credit and each
Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such Issuing Bank to pay and discharge when due, such Revolving
Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability under
such Letter of Credit for which such Issuing Bank is not reimbursed in full by
the Borrower through a Base Rate Loan or otherwise in accordance with the terms
of this Agreement.  In addition, upon the making of each payment by a Revolving
Lender to the Administrative Agent for the account of any Issuing Bank in
respect of any Letter of Credit issued by it pursuant to the immediately
following subsection (j), such Revolving Lender shall, automatically and without
any further action on the part of such Issuing Bank, the Administrative Agent or
such Revolving Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to such Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Revolving Lender’s Revolving Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to each Issuing Bank
pursuant to the second and the last sentences of Section 3.5(c)).  Upon receipt
by the applicable Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to each Revolving Lender that
has acquired a participation therein under the second sentence of this
subsection (i), such Revolving Lender’s Revolving Commitment Percentage of such
payment.

 

(j)                                    Payment Obligation of Revolving Lenders. 
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, on demand or upon notice in
accordance with subsection (e) above in immediately available funds in Dollars
the amount of such Lender’s Revolving Commitment Percentage of each drawing paid
by such Issuing Bank under each Letter of Credit issued by it to the extent such
amount is not reimbursed by the Borrower pursuant to the immediately preceding
subsection (d); provided, however, that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Revolving Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9(d).  If the notice referenced in the second
sentence of Section 2.4(e) is received by a Revolving Lender not later than
11:00 a.m. Central time, then such Revolving Lender shall make such payment
available to the Administrative Agent not later than 2:00 p.m. Central time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, whether as a Base
Rate Loan or as a participation, and the Administrative Agent’s right to receive
the same for the account of the applicable Issuing Bank, shall be absolute,
irrevocable and

 

41

--------------------------------------------------------------------------------


 

unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 11.1(e) or
(f), (iv) the termination of the Revolving Commitments or (v) the delivery of
Cash Collateral in respect of any Extended Letter of Credit.  Each such payment
to the Administrative Agent for the account of any Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Lenders.  Promptly following
any change in Letters of Credit outstanding issued by an Issuing Bank, the
applicable Issuing Bank shall deliver to the Administrative Agent, which shall
promptly deliver the same to each Revolving Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit issued by such Issuing
Bank outstanding at such time.  Upon the request of the Administrative Agent
from time to time, the applicable Issuing Bank shall deliver any other
information reasonably requested by the Administrative Agent (or a Revolving
Lender through the Administrative Agent) with respect to such Letter of Credit
that is the subject of the request.  Other than as set forth in this subsection,
the Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of any Issuing Bank or the Administrative Agent
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)                                     Extended Letters of Credit.  Each
Revolving Lender confirms that its obligations under the immediately preceding
subsections (i) and (j) shall be reinstated in full and apply if the delivery of
any Cash Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.5.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.16, the Swingline
Lender agrees to make Swingline Loans to the Borrower denominated in Dollars,
during the period from the Effective Date to but excluding the Swingline
Maturity Date, in an aggregate principal amount at any one time outstanding up
to, but not exceeding, $25,000,000, as such amount may be reduced from time to
time in accordance with the terms hereof; provided that the Swingline Lender
shall not be obligated to make Swingline Loans in an aggregate outstanding
principal amount in excess of the amount of the Revolving Commitment of the
Swingline Lender in its capacity as a Revolving Lender hereunder, minus the sum
of (i) the aggregate outstanding amount of all Swingline Loans and (ii) the
aggregate outstanding principal amount of such Revolving Lender’s Revolving
Loans and Letter of Credit Liabilities.  If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.  Outstanding Swingline
Loans shall reduce availability under the Revolving Commitments on a
dollar-for-dollar basis.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 11:00 a.m. Central time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing

 

42

--------------------------------------------------------------------------------


 

sent to the Swingline Lender by telecopy, electronic mail or other similar form
of communication on the same day of the giving of such telephonic notice.  Not
later than 1:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 6.2 for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans accruing interest at the
Base Rate or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing.  Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Revolving
Lender acquires a participating interest in a Swingline Loan pursuant to
subsection (e) of this Section 2.5).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.6 with respect to interest on Base Rate Loans (except as the Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 12:00 noon Central time on the
day prior to the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one (1) Business
Day of demand therefor by the Swingline Lender and, in any event, within five
(5) Business Days after the date such Swingline Loan was made (or, if earlier,
the date on which any Revolving Loan shall be made following the date such
Swingline Loan shall be made); provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan.  Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Central time at least one
(1) Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 11:00
a.m. Central time on the proposed date of such borrowing, each Revolving Lender
will make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of

 

43

--------------------------------------------------------------------------------


 

any of the Defaults or Events of Default described in Sections 11.1(e) or (f),
each Revolving Lender shall purchase from the Swingline Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Administrative Agent for the account of the Swingline
Lender in Dollars and in immediately available funds.  A Revolving Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 11.1(e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.  If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate.  If such Lender does not pay
such amount forthwith upon the Swingline Lender’s demand therefor, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

 

Section 2.6.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans with respect to such Loan; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans with respect to such Loan.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

44

--------------------------------------------------------------------------------


 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) with respect to any Base Rate Loan, monthly in arrears on the first day of
each month, commencing with the first full calendar month occurring after the
Effective Date, (ii) with respect to any LIBOR Loan, the last day of the
Interest Period applicable thereto and, in the case of any LIBOR Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at three months’ duration after the
first day of such Interest Period and (iii) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise).  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice.  Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, any Issuing Bank’s, or any Lender’s other rights under
this Agreement.

 

Section 2.7.  Number of Interest Periods.

 

There may be no more than eleven (11) different Interest Periods outstanding at
the same time.

 

Section 2.8.  Repayment of Loans.

 

(a)                                 Revolving Loans.  The Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Revolving Loans on the Revolving Termination Date.

 

(b)                                 Term Loans.   The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Tranche A Term Loans on the Tranche A Term Loan Maturity Date. The Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Tranche B Term Loans on the Tranche B Term Loan Maturity
Date.

 

Section 2.9.  Prepayments.

 

(a)                                 Optional.  Subject to Section 5.4, the
Borrower may prepay any Tranche B Term Loan or Revolving Loan at any time
without premium or penalty.  The Borrower shall give the Administrative Agent at
least three (3) Business Days prior written notice of the prepayment of any
Loan.  Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Tranche A Term Loan Prepayments.  Subject to
Section 5.4, to the extent that the Borrower makes a prepayment of principal of
all or any portion of Tranche A Term Loans (whether voluntary or otherwise) on
or prior to the second anniversary of the Effective Date, the Borrower shall pay
to the Administrative Agent, for the ratable account of the Tranche A Term Loan
Lenders, a prepayment premium (the “Prepayment Premium”) equal to the percentage
of the principal amount so prepaid set forth in the following table
corresponding to the period during which such prepayment is made:

 

Period

 

Prepayment
Premium

 

After the Effective Date and prior to the 1-year anniversary of the Effective
Date

 

2.0

%

On or after the 1-year anniversary of the Effective Date and prior to the 2-year
anniversary of the Effective Date

 

1.0

%

On or after the 2-year anniversary of the Effective Date

 

0.0

%

 

Any Prepayment Premium shall be non-refundable and payable concurrently with any
such payment of any Tranche A Term Loan.

 

The Loan Parties and the Tranche A Term Loan Lenders expressly agree as follows:

 

(i)                                     (A) All amounts payable pursuant to this
Section 2.9(b) are reasonable and are the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel; (B) all such
amounts shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Tranche
A Term Loan Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay all such amounts; (D) the Loan Parties,
the Administrative Agent and the Tranche A Term Loan Lenders shall be estopped
hereafter from claiming differently than as agreed to herein; (E) their
agreement to pay all such amounts is a material inducement to the Tranche A Term
Loan Lenders to make the Tranche A Term Loans, and (F) such amounts represent a
good faith, reasonable estimate and calculation of the lost profits or damages
of the Administrative Agent and the Tranche A Term Loan Lenders and it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Administrative Agent and the Tranche A Term Loan Lenders or profits lost by
the Administrative Agent and the Lenders as a result of the occurrence of the
events described in such Sections.

 

(ii)                                  Any amounts payable in accordance with
this Section 2.9(b) shall be presumed to be equal to the liquidated damages
sustained by the Tranche A Term Loan Lenders as the result of the occurrence of
the events described in this Section and the Loan Parties agree that it is
reasonable under the circumstances currently existing.  THE LOAN PARTIES
EXPRESSLY WAIVE TO THE EXTENT PERMITTED BY APPLICABLE LAW THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF ANY SUCH AMOUNTS IN CONNECTION WITH ANY ACCELERATION.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Mandatory.

 

(i)                                     Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Revolving Lenders, the amount of such excess.

 

(ii)                                  [Reserved].

 

(iii)                               Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (c)(i) shall be applied to pay all
amounts of principal outstanding on the Loans and any Reimbursement Obligations
pro rata in accordance with Section 3.2 and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations.  If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 5.4.

 

(d)                                 No Effect on Derivatives Contracts.  No
repayment or prepayment of the Loans pursuant to this Section shall affect any
of the Borrower’s obligations under any Derivatives Contracts entered into with
respect to the Loans.

 

Section 2.10.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third (3rd) Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans and portions thereof subject to such Continuation and (c)
the duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed Continuation. 
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a LIBOR Loan with an Interest Period of one month; provided, however that if
a Default or Event of Default exists, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.11 or the Borrower’s failure to
comply with any of the terms of such Section.

 

Section 2.11.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan

 

47

--------------------------------------------------------------------------------


 

may not be Converted into a LIBOR Loan if a Default or Event of Default exists. 
Each Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount.  Each such Notice of Conversion shall be given not later than 11:00
a.m. Central time three (3) Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.12.  Notes.

 

(a)                                 Notes.  To the extent requested by any
Revolving Lender, the Revolving Loans made by such Revolving Lender shall, in
addition to this Agreement, also be evidenced by a Revolving Note, payable to
the order of such Revolving Lender in a principal amount equal to the amount of
its Revolving Commitment as originally in effect and otherwise duly completed. 
The Swingline Loans made by the Swingline Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a Swingline Note payable to the
order of the Swingline Lender.  To the extent requested by any Term Loan Lender,
the Term Loan made by a Term Loan Lender shall, in addition to this Agreement,
also be evidenced by a Term Note, payable to the order of such Term Loan Lender
in a principal amount equal to the amount of its Term Loan and otherwise duly
completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and (ii)(A)
in the case of loss, theft or destruction, an unsecured agreement of indemnity
from such Lender in form reasonably satisfactory to the Borrower, or (B) in the
case of mutilation, upon surrender and cancellation of such Note, the Borrower
shall at such Lender’s expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.13.  Voluntary Reductions of the Revolving Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than

 

48

--------------------------------------------------------------------------------


 

$5,000,000 and integral multiples of $100,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided, however,
the Borrower may not reduce the aggregate amount of the Revolving Commitments
below $100,000,000 unless the Borrower is terminating the Revolving Commitments
in full.  Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction.  Except to the extent expressly set forth in
Section 2.17, the Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated.  The Borrower shall pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Revolving Commitments to the Administrative Agent for the
account of the Revolving Lenders, including but not limited to any applicable
compensation due to each Revolving Lender in accordance with Section 5.4.

 

Section 2.14.  Extension of Revolving Termination Date.

 

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Revolving Lenders agree to extend the Revolving
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Revolving Termination Date, a written
request for such extension (an “Extension Request”).  The Administrative Agent
shall notify the Revolving Lenders if it receives an Extension Request promptly
upon receipt thereof.  Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for one year effective upon receipt
by the Administrative Agent of the Extension Request and payment of the fee
referred to in the following clause (y): (x) immediately prior to such extension
and immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of receipt by the Administrative Agent of written notice of
the Borrower’s request to extend the Revolving Termination Date and as of the
then existing Revolving Termination Date with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents, (y) the Borrower shall have paid the Fees payable under Section
3.5(d) and (z) the Borrower shall have delivered duly executed copies of such
additional documents as the Administrative Agent may reasonably request.  At any
time prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from any Responsible Officer certifying the matters referred to in
the immediately preceding clauses (x)(A) and (x)(B).  The Administrative Agent
shall promptly notify the Borrower once the foregoing conditions have been
satisfied as of the new Revolving Termination Date.

 

Section 2.15.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, provide additional Cash Collateral to the Administrative Agent, for
its benefit and the benefit of the Lenders and the Issuing Banks, for deposit
into the Letter of Credit Collateral Account, in an amount equal to the amount
of such excess.

 

49

--------------------------------------------------------------------------------


 

Section 2.16.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Issuing Bank shall be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.13 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Revolving
Commitments, the aggregate principal amount of all outstanding Revolving Loans
and Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time.

 

Section 2.17.  Increase in Revolving Commitments and Incremental Term Loans.

 

(a)                                 The Borrower shall have the right to request
increases in the aggregate amount of the Revolving Commitments or enter into one
or more tranches of new term loans (“Additional Tranche Term Loans”, and
together with increases to the Revolving Commitments, the “Incremental Credit
Facilities”) by providing written notice to the Administrative Agent, which
notice shall be irrevocable once given; provided, however, that, after giving
effect to any such Incremental Credit Facilities, the aggregate amount of all
such Incremental Credit Facilities shall not exceed $300,000,000 in the
aggregate.  Each such Incremental Credit Facility must be an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof. 
The Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such Incremental Credit Facilities, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such Incremental Credit Facilities among such existing Lenders and/or
other banks, financial institutions and other institutional lenders.  No Lender
shall be obligated in any way whatsoever to increase its Revolving Commitment or
to provide a new Revolving Commitment or participate in any other Incremental
Credit Facility, as applicable, and any new Lender becoming a party to this
Agreement in connection with any such Incremental Credit Facility must be an
Eligible Assignee and consented to by the Administrative Agent and, with respect
to an increase in the Revolving Commitments, each Issuing Bank and the Swingline
Lender.

 

(b)                                 If a Person becomes a new Revolving Lender
under this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments and after giving
effect to the increase of Revolving Commitments) of any outstanding Revolving
Loans, by making available to the Administrative Agent for the account of such
other Revolving Lenders, in same day funds, an amount equal to the sum of (A)
the portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.4(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 5.4 as a result of the prepayment of any such
Revolving Loans.

 

(c)                                  The Incremental Credit Facilities (a) shall
rank pari passu in right of payment with the Revolving Loans and the Term Loans,
and (b) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and the Term Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Tranche A Term Loan Maturity Date may provide for material
additional or different financial or other covenants or prepayment

 

50

--------------------------------------------------------------------------------


 

requirements applicable only during periods after the Tranche A Term Loan
Maturity Date and (ii) Applicable Margins applicable to the Incremental Term
Loans may deviate from the pricing of the Revolving Loans and the existing Term
Loans.

 

(d)                           If pursuant to this Section 2.17 one or more
Additional Term Loan Lenders shall agree to make an applicable Additional
Tranche Term Loan, such Additional Tranche Term Loan shall be made, on a date
agreed to by the Borrower, the Administrative Agent and the Additional Term Loan
Lender, in accordance with the following conditions and procedures:

 

(i)                                     Not later than 11:00 a.m. Central time
at least three (3) Business Days prior to the requested date (which must be a
Business Day) of a borrowing of Additional Tranche Term Loans that are to be
Base Rate Loans and not later than 11:00 a.m. Central time at least one (1)
Business Day prior to the requested date (which must be a Business Day) of a
borrowing of Additional Tranche Term Loans that are to be LIBOR Loans, the
Borrower shall give the Administrative Agent notice requesting that the
Additional Term Loan Lenders make the Additional Tranche Term Loans on such
requested date and specifying the aggregate principal amount of Additional
Tranche Term Loans to be borrowed, a general statement as to the use of the
proceeds of such Additional Tranche Term Loans, the Type of Additional Tranche
Term Loans, and if such Additional Tranche Term Loans are to be LIBOR Loans, the
initial Interest Period for the Additional Tranche Term Loans.  Such notice
shall be irrevocable once given and binding on the Borrower.  Upon receipt of
such notice the Administrative Agent shall promptly notify each Additional Term
Loan Lender.  If no Interest Period is specified with respect to any requested
LIBOR Loan, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(ii)                                  Each Additional Term Loan Lender shall
deposit an amount equal to the Additional Tranche Term Loan to be made by such
Additional Term Loan Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds, not later than 11:00 a.m.
Central time on the requested date of such borrowing.  Subject to fulfillment of
all applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified by the Borrower in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on
such requested date, the proceeds of such amounts received by the Administrative
Agent.  The Borrower may not reborrow any portion of the Additional Tranche Term
Loan once repaid.

 

(e)                                  Additional Tranche Term Loans and increases
in the Revolving Commitments may be made hereunder pursuant to an amendment or
an amendment and restatement (an “Incremental Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender participating in such tranche and the Administrative
Agent.  Notwithstanding anything to the contrary in Section 13.6, the
Incremental Facility Amendment may, without the consent of any other Lenders and
consistent with the foregoing provisions of this Section 2.17, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.17.  Each Incremental Facility Amendment shall
include customary provisions with respect to remedial rights under the Agreement
to ensure that the existing Term Loans shall not be adversely affected by such
Incremental Term Loans.

 

(f)                                   The effectiveness of Incremental Credit
Facilities under this Section is subject to the following conditions precedent: 
(w) the approval of any new Lender (other than an Eligible Assignee) by the
Administrative Agent and, with respect to any increase in the Revolving
Commitments, the Swingline Lender and each Issuing Bank, (x) no Default or Event
of Default shall be in existence on the effective

 

51

--------------------------------------------------------------------------------


 

date of such Incremental Credit Facility, (y) the representations and warranties
made or deemed made by the Borrower and any other Loan Party in any Loan
Document to which such Loan Party is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all corporate, partnership, member or other necessary action
taken by the Borrower to authorize such Incremental Credit Facility and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) a supplement to this Agreement
executed by the Borrower and any Lender providing such Incremental Credit
Facility, which supplement may include such amendments to this Agreement as the
Administrative Agent deems reasonably necessary or appropriate to implement the
transactions contemplated by this Section 2.17, together with the consent of the
Guarantors thereto; (iii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent, the Issuing Banks and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; (iv) if requested by any new Revolving Lender or any existing Revolving
Lender increasing its Revolving Commitment, a new Revolving Note executed by the
Borrower, payable to any new Revolving Lenders and replacement Revolving Notes
executed by the Borrower, payable to any existing Revolving Lenders increasing
their Revolving Commitments, in the amount of such Revolving Lender’s Revolving
Commitment at the time of the effectiveness of the applicable Incremental Credit
Facility, (v) if requested by any Additional Term Loan Lender, a new Term Note
or replacement Term Note executed by the Borrower, payable to such Additional
Term Loan Lender, in the amount of such Lender’s Term Loans and (vi) the
Borrower shall have delivered duly executed copies of such additional documents
as the Administrative Agent may reasonably request.  In connection with any
Incremental Credit Facility pursuant to this Section 2.17 any Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

 

Section 2.18.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10), to the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent at the Principal Office, not later than 1:00 p.m. Central
time on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day).  Subject to Section 11.5, the Borrower shall, at the
time of making each payment under this Agreement or any other Loan Document,
specify to the Administrative Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied.  Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender.  Each payment received by the
Administrative Agent for the account of any Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank.  In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, within one (1) Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or each Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
such Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b)
and the first sentence of 3.5(c) shall be made for the account of the Revolving
Lenders, and each termination or reduction of the amount of the Revolving
Commitments under Section 2.13 shall be applied to the respective Revolving
Commitments of the Revolving Lenders, pro rata according to the amounts of their
respective Revolving Commitments; (b) each payment or prepayment of principal of
Revolving Loans shall be made for the account of the Revolving Lenders pro rata
in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that, subject to Section 3.9, if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
such respective Revolving Commitments; (c) [reserved]; (d) each payment or
prepayment of principal of any tranche of Term Loans shall be made for the
account of the applicable Tranche A Term Loan Lenders or Tranche B

 

53

--------------------------------------------------------------------------------


 

Term Loan Lenders, as applicable as designated by the Borrower, pro rata in
accordance with the respective unpaid principal amounts of the applicable
tranche of Term Loans held by them; (e) each payment of interest on Revolving
Loans or Term Loans shall be made for the account of the Revolving Lenders or
Term Loan Lenders, as applicable, pro rata in accordance with the amounts of
interest on such Revolving Loans or Term Loans, as applicable, then due and
payable to the respective Lenders; (f) the Conversion and Continuation of
Revolving Loans or Term Loans of a particular Type (other than Conversions
provided for by Sections 5.1(c) and 5.5) shall be made pro rata among the
Revolving Lenders or Term Loan Lenders, as applicable, according to the amounts
of their respective Revolving Loans or Term Loans, as applicable, and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.5, shall be in
accordance with their respective Revolving Commitment Percentages; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be in accordance with their
respective Revolving Commitment Percentages.  All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.5(e), in which case such payments shall be pro rata in accordance with
such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations owing to such Lender resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such Obligation greater than the share thereof
as provided in Section 3.2 or Section 11.5, as applicable, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other Obligations owing to the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with Section 3.2
or Section 11.5, as applicable; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 3.9(e) or (z) any payment obtained by
a Lender as consideration for the assignment of, or sale of a participation in,
any of its Loans or participations in Swingline Loans or Letters of Credit to
any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this Section shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

54

--------------------------------------------------------------------------------


 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all fees then
due and payable as have been agreed to in writing by the Borrower, the
Arrangers, the Joint Bookrunners and the Administrative Agent in the Fee Letters
or otherwise.

 

(b)                                 Facility Fees. During the period from the
Effective Date to but excluding the Revolving Termination Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Lenders a facility fee equal to the average daily aggregate amount of the
Revolving Commitments (whether or not utilized) times a rate per annum equal to
the Applicable Facility Fee.  Such fee shall be computed on a daily basis and
payable quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and on the Revolving Termination Date
or any earlier date of termination of the Revolving Commitments or reduction of
the Revolving Commitments to zero.  The Borrower acknowledges that the fee
payable hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin for
LIBOR Loans times the daily average Stated Amount of each Letter of Credit for
the period from and including the date of issuance of such Letter of Credit (x)
to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, while any Event of Default exists, such letter of credit fees shall
accrue at the Post-Default Rate.  In addition to such fees, the Borrower shall
pay to each Issuing Bank solely for its own account, an issuance or fronting fee
in respect of each Letter of Credit issued by such Issuing Bank in an amount to
be agreed between the Borrower and such Issuing Bank, which fee may be payable
either as a percentage of the face amount of each Letter of Credit payable to
such Issuing Bank at the time of issuance of such Letter of Credit or as a per
annum rate on the daily average Stated Amount of such Letter of Credit from the
date of issuance through and including the expiration or cancellation of such
Letter of Credit.  The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent.  The Borrower shall pay directly to
each Issuing Bank from time to time on demand all commissions, charges, costs
and expenses in the amounts customarily charged or incurred by such Issuing Bank
from time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.

 

(d)                                 Revolving Credit Extension Fee.  If the
Borrower exercises its right to extend the Revolving Termination Date in
accordance with Section 2.14, the Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender a fee equal to 0.15% of the amount of
such Revolving Lender’s Revolving Commitment (whether or not utilized) in effect
on the effective date

 

55

--------------------------------------------------------------------------------


 

of such extension.  Such fee shall be due and payable in full on and as a
condition to the effective date of such extension.

 

(e)                                  [Reserved].

 

(f)                                   Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent as provided in the Fee Letters and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.

 

All fees payable hereunder shall be paid on the dates due and in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.5(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

56

--------------------------------------------------------------------------------


 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.6.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 13.3 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Banks or the
Swingline Lender hereunder; third, to Cash Collateralize each Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.4(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article VI were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)) and all Term Loans are held by the Term Loan Lenders
pro rata as if there had been no Term Loan Lenders that are Defaulting Lenders. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Certain Fees.

 

(i)                                     Each Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.5(b) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding principal amount of the Revolving Loans funded by it, and (2) its
Revolving Commitment Percentage of the Stated Amount of Letters of Credit for
which it has provided Cash Collateral pursuant to the immediately following
subsection (e).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive the Fee payable under Section 3.5(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

 

(iii)                               No Defaulting Lender shall be entitled to
receive the Fee payable under Section 3.5(d) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been paid to that Defaulting Lender).

 

(iv)                              With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding clauses (i)
through (iii), the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to the Issuing Banks and
the Swingline Lender, as applicable, the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent not reallocated to
Non-Defaulting Lenders pursuant to the immediately following subsection (d) and
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender and not, in the case of the Issuing Bank, Cash Collateralized
in accordance with subsection (e) of this Section 3.9, and (z) not be required
to pay the remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Article
VI are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 13.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount

 

58

--------------------------------------------------------------------------------


 

equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the applicable Issuing Bank, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the applicable Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Revolving Lender), or
(y) the determination by the Administrative Agent and such Issuing Bank that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and such Issuing
Bank may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Banks agree in
writing that a Revolving Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Revolving Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause, as applicable
(i) the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Revolving Lenders in

 

59

--------------------------------------------------------------------------------


 

accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately preceding subsection (d)) and (ii) the
Term Loans to be held by the Term Loan Lenders pro rata as if there had been no
Term Loan Lenders that were Defaulting Lenders, whereupon such Revolving Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Revolving Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Revolving Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Revolving Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure (after giving effect to any reallocations in
accordance with subsection (d) of this Section 3.9) after giving effect to such
Swingline Loan and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure (after giving effect to any reallocations in accordance
with subsection (d) of this Section 3.9, Cash Collateral provided by the
Borrower and any defaulting Lenders at such time) after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment. 
During any period that a Lender is a Defaulting Lender, the Borrower may, by the
Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitment and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitment and Loans
via an assignment subject to and in accordance with the provisions of Section
13.5(b).  In connection with any such assignment, such Defaulting Lender shall
promptly execute all documents reasonably requested to effect such assignment,
including an appropriate Assignment and Assumption and, notwithstanding Section
13.5(b), shall pay to the Administrative Agent an assignment fee in the amount
of $7,500.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Bank.  For purposes of this Section,
the term “Lender” includes each Issuing Bank and the term “Applicable Law”
includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

60

--------------------------------------------------------------------------------


 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.5 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and

 

61

--------------------------------------------------------------------------------


 

submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, an electronic copy
(or an original if requested by the Borrower or the Administrative Agent) of an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or Section
881(c) of the Internal Revenue Code, (x) a certificate substantially in the form
of Exhibit K-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

 

62

--------------------------------------------------------------------------------


 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this

 

63

--------------------------------------------------------------------------------


 

subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

ARTICLE IV.  RESERVED.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
ratios or requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent on its own account or for the account
of a Lender from time to time such amounts as the Administrative Agent or such
Lender may determine to be necessary to compensate the Administrative Agent or
such Lender for any costs incurred by the Administrative Agent or such Lender
that it determines are attributable to its making of, Continuing, Converting to
or maintaining of any Loans or its obligation to make, maintain, continue or
convert any Loans hereunder, any reduction in any amount receivable by the
Administrative Agent or such Lender under this Agreement or any of the other
Loan Documents in respect of any of such Loans or such obligation or the
maintenance by the Administrative Agent or such Lender of capital or liquidity
in respect of its Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:

 

(i)                                     changes the basis of taxation of any
amounts payable to the Administrative Agent or such Lender under this Agreement
or any of the other Loan Documents in respect of any of such Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes);

 

64

--------------------------------------------------------------------------------


 

(ii)                                  imposes or modifies any reserve, special
deposit, compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

 

(iii)                               imposes on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 5.5 shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy,
liquidity or similar requirement against or with respect to or measured by
reference to Letters of Credit and the result shall be to increase the cost to
the Issuing Banks of issuing (or any Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by any Issuing Bank or any
Lender hereunder in respect of any Letter of Credit, then, upon demand by such
Issuing Bank or such Lender, the Borrower shall pay immediately to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by such Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of an
Issuing Bank or a Lender, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, such
Issuing Bank or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent, any Issuing Bank or any Lender to give
such notice shall not release the Borrower from any of its obligations
hereunder.  The Administrative Agent, each Issuing Bank and each Lender, as the
case may be, agrees to furnish to the Borrower (and in the case of an Issuing
Bank or a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of

 

65

--------------------------------------------------------------------------------


 

each request for compensation under this Section.  Determinations by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.  The Borrower shall pay the Administrative
Agent, any such Issuing Bank and or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

Section 5.2.  Suspension of LIBOR Loans.

 

(i)                                     Anything herein to the contrary
notwithstanding, unless and until a Replacement Rate is implemented in
accordance with clause (ii) below, if, on or prior to the determination of LIBOR
for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for the ascertaining LIBOR for such Interest Period;

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(c)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

(ii)                                  Notwithstanding anything to the contrary
in Section 5.2(i) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (a) the
circumstances described in Section 5.2(i)(a) or (i)(b) have arisen and that such
circumstances are unlikely to be temporary, (b) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. syndicated loan market or (c) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in
Dollars in the U.S. syndicated loan market, then the Administrative Agent may,
to the extent practicable (in consultation with the Borrower and as determined
by the Administrative Agent to be generally in accordance with similar
situations in other transactions in which it is serving as administrative agent
or otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 5.2(i)(a) or (i)(b), 5.2.(ii)(a), 5.2.(ii)(b) or
5.2.(ii)(c) occurs with respect to the Replacement Rate or (B) the
Administrative Agent (or the Requisite Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans

 

66

--------------------------------------------------------------------------------


 

bearing interest at the Replacement Rate.  In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.2(ii). 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 13.7), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices signed from such Lenders that in the aggregate constitute
Requisite Lenders, with each such notice stating that such Lender objects to
such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (ii), the Replacement Rate shall be applied in a manner consistent with
market practice.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration or the exercise by
the Borrower of its rights under Section 5.6) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 6.2 to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.  Upon the Borrower’s request, the Administrative Agent shall provide
the Borrower with a statement

 

67

--------------------------------------------------------------------------------


 

setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

Section 5.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, and in the case of clause (a) or (b) such Lender has declined or is
unable to designate a different Lending Office in accordance with Section 5.7,
or (c) a Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, so long as there does not then
exist any Default or Event of Default, demand that such Lender, and upon such
demand such Lender shall promptly, assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.5(b)), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.10 or Section 5.1 and rights
to indemnification under Section 13.9) and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

68

--------------------------------------------------------------------------------


 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section
13.5(b)(iv);

 

(ii)                                  such Lender shall have received payment of
(x) the aggregate principal balance of all Loans then owing to such Lender, plus
(y) the aggregate amount of payments previously made by such Lender under
Section 2.4(j) and Section 2.5(e) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to such
Lender, or any other amount as may be mutually agreed upon by such Lender and
Eligible Assignee;

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.1 or payments required to be made
pursuant to Section 3.10, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable consent, approval, amendment or waiver.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 5.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

69

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Revolving Notes and Term Notes executed by
the Borrower, payable to each applicable Lender that has requested that it
receive Notes and the Swingline Note executed by the Borrower payable to the
Swingline Lender to the extent that it has requested that it receive Notes and,
in each case, complying with the terms of Section 2.12(a);

 

(iii)                               the Guaranty executed by each of the
Guarantors initially to be a party thereto;

 

(iv)                              (A) an opinion of Akin Gump Strauss Hauer &
Feld LLP, counsel to the Parent, the Borrower and the other Loan Parties and (B)
an opinion of Venable LLP, counsel to each Loan Party organized under Maryland
law, in each case, addressed to the Administrative Agent and the Lenders and
covering such matters as the Administrative Agent may reasonably request (except
that the parties hereto hereby consent and agree that no opinion of New Jersey
counsel or Pennsylvania counsel shall be required with respect to any Guarantor
organized under New Jersey law or Pennsylvania law, as applicable);

 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party (or certification from the Secretary of
the applicable Loan Party that there have been no changes thereto since the
Original Closing Date);

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a recent date
by the Secretary of State of the state of formation of each such Loan Party;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Borrowing, Notices of Swingline
Borrowing, requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (or certification from the Secretary of the
applicable Loan Party that there have been no changes thereto since the Original
Closing Date) and (B) all corporate, partnership, member or other necessary
action taken by such Loan Party to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

 

(ix)                              a certificate signed by a Responsible Officer
of the Borrower certifying that the conditions specified in Sections 6.1(b)-(f)
and 6.2 have been satisfied;

 

(x)                                 [Reserved];

 

70

--------------------------------------------------------------------------------


 

(xi)                              a Compliance Certificate calculated on a pro
forma basis for the Parent’s fiscal quarter ending September 30, 2017;

 

(xii)                           a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xiii)                        evidence that all accrued and unpaid interest,
fees and expenses then due and owing by the Loan Parties under the Existing
Credit Agreement as of the Effective Date shall have been paid in full (except
to the extent being so paid with the proceeds of the Loans hereunder;

 

(xiv)                       copies of all Specified Derivatives Contracts in
existence on the Agreement Date;

 

(xv)                          [Reserved];

 

(xvi)                       evidence that the Fees, if any, then due and payable
under Section 3.5, together with all other fees, expenses and reimbursement
amounts due and payable to the Administrative Agent, the Arrangers, the Joint
Bookrunners and any of the Lenders pursuant to the Fee Letters or pursuant to
the terms of this Agreement, including without limitation, the fees and expenses
of counsel to the Administrative Agent, have been paid;

 

(xvii)                    insurance certificates, or other evidence, providing
that the insurance coverage required under Section 8.5 (including, without
limitation, both property and liability insurance) is in full force and effect;
and

 

(xviii)                 such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)                                 there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Parent and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (i) result in a Material
Adverse Effect or (ii) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the Parent, the
Borrower, any other Loan Party or any of their Subsidiaries or the effectiveness
of this Agreement;

 

(d)                                 the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (i) any
Applicable Law or (ii) any agreement, document or instrument to which any Loan
Party is a party or by which any of them or their respective properties is
bound;

 

(e)                                  the Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act; and

 

71

--------------------------------------------------------------------------------


 

(f)                                   there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 6.1, the obligations of (i) the Lenders to
make any Loans and (ii) the Issuing Banks to issue, extend or increase any
Letters of Credit are each subject to the further conditions precedent that: (a)
no Default or Event of Default shall exist as of the date of the making of such
Loan or date of issuance, extension or increase of such Letter of Credit or
would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto; (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except that, to the extent any
representation or warranty is qualified by materiality or Material Adverse
Effect or similar language, such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan or
date of issuance, extension or increase of such Letter of Credit with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder and (c) in the case
of the borrowing of Revolving Loans, the Administrative Agent shall have
received a timely Notice of Borrowing, in the case of a Swingline Loan, the
Swingline Lender shall have received a timely Notice of Swingline Borrowing, and
in the case of the issuance, extension or increase of a Letter of Credit the
applicable Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance, extension or increase of such Letter of
Credit.  Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued, extended
or increased that all conditions to the making of such Loan or issuing,
extending or increasing of such Letter of Credit contained in this Article VI
have been satisfied.  Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent for the benefit of the Administrative Agent, the
Borrower and the Lenders that the conditions precedent for initial Loans set
forth in Sections 6.1 and 6.2 that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Parent and the Borrower, the other Loan Parties and the other Subsidiaries
of the Parent (i) is a corporation, limited liability company, partnership

 

72

--------------------------------------------------------------------------------


 

or other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own or lease its respective properties and to carry on
its respective business as now being and hereafter proposed to be conducted and
is duly qualified and (iii) is in good standing as a foreign corporation,
limited liability company, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is an EEA Financial
Institution.

 

(b)                                 Ownership Structure.  Part I of Schedule
7.1(b) is, as of the Agreement Date, a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person and (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests.  As of the Agreement Date, except as
disclosed in such Schedule and, in the case of clause (A), Schedule 1.1(c), (A)
each of the Parent, the Borrower and the Subsidiaries of the Parent owns, free
and clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other Equity Interests of any type in, any such
Person.  As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  Each of the Parent and the Borrower has the right and power, and
has taken all necessary corporate, limited liability company, or partnership
action required to authorize it, to borrow and obtain other extensions of credit
hereunder.  Each of the Parent, the Borrower and each other Loan Party has the
right and power, and has taken all necessary corporate, limited liability
company or partnership action required to authorize it, to execute, deliver and
perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which the Parent, the Borrower or any other
Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Parent, the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Parent, the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or (iii)
result in or require the creation or imposition of any Lien upon or with respect
to any

 

73

--------------------------------------------------------------------------------


 

property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Parent, the Borrower, the other Loan Parties and the
other Subsidiaries of the Parent is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.  Schedule
7.1(f) is a complete and correct listing of all real estate assets of the
Borrower, each other Loan Party and each other Subsidiary, as of the date of the
financial statements for the fiscal quarter most recently ended prior to the
Agreement Date, and sets forth all material adjustments thereto as of the
Agreement Date occurring as a result of any transaction occurring after the date
of such financial statements, and for each such Property, the current occupancy
status of such Property and whether such Property is a Development Property and,
if such Property is a Development Property, the status of completion of such
Property.  Except as indicated on Schedule 7.1(f) or other adjustments which are
not material in amount, the Borrower, each other Loan Party and each other
Subsidiary owns or leases the assets reflected in the most recent consolidated
balance sheet of the Parent as of the date thereof or acquired or leased since
that date (except property sold or otherwise disposed of in the ordinary course
since such date).  Except as set forth on Schedule 7.1(f), each of the Borrower
and the Parent, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets.

 

(g)                                  Existing Indebtedness; Total Indebtedness. 
Part I of Schedule 7.1(g) is a complete and correct listing of all Indebtedness
(including all Guarantees other than Guarantees entered into in the ordinary
course of business guaranteeing the payment of tenant improvement allowances
under tenant leases) in excess of $1,000,000 of each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent, as of
the date of the financial statements for the fiscal quarter most recently ended
prior to the Agreement Date, and sets forth all material adjustments thereto as
of the Agreement Date occurring as a result of any transaction occurring after
the date of such financial statements and if such Indebtedness is secured by any
Lien, a description of all of the property subject to such Lien. As of the
Agreement Date, the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent have performed and are in compliance with all of the
terms of such Indebtedness and all instruments and agreements relating thereto,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness.  There are no
liabilities, contingent or otherwise, of Parent or any of its Subsidiaries
involving material amounts not disclosed in the financial statements of Parent
and the related notes thereto as of the date of such financial statements.  Part
II of Schedule 7.1(g) is a complete and correct listing of all total liabilities
of the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
of the Parent included in the calculation of total liabilities as of the date of
the financial statements for the fiscal quarter most recently ended prior to the
Agreement Date, and sets forth all material adjustments thereto as of the
Agreement Date occurring as a result of any transaction occurring after the date
of such financial statements.

 

(h)                                 Reserved.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1(i), there are no actions, suits or proceedings pending (or, to the
knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Parent, the Borrower, any other Loan
Party, any other Subsidiary of the Parent or any of their respective property in
any court or before any arbitrator of any kind or before or by any other

 

74

--------------------------------------------------------------------------------


 

Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, the Parent, the Borrower, any Loan Party or any other Subsidiary of the
Parent.

 

(j)                                    Taxes.  All federal, state and other tax
returns of each of the Parent, the Borrower, each other Loan Party and each
other Subsidiary of the Parent required by Applicable Law to be filed have been
duly filed (or the applicable Loan Party has obtained an extension for filing in
respect thereof), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each of the Parent, the Borrower, each Loan
Party, each other Subsidiary of the Parent and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 8.6. 
As of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
is under audit.  All charges, accruals and reserves on the books of the Parent,
the Borrower, the other Loan Parties and the other Subsidiaries of the Parent in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to the Administrative Agent copies of (i) the audited consolidated
balance sheets of the Parent and its consolidated Subsidiaries for the fiscal
years ended December 31, 2015 and December 31, 2016, and the related audited
consolidated statements of operations, changes in shareholders’ equity and cash
flow for the fiscal years ended on such dates, with the opinion thereon of
Deloitte & Touche LLP, and (ii) the unaudited condensed consolidated balance
sheets of the Parent and its consolidated Subsidiaries for the fiscal quarter
ended September 30, 2017, and the related unaudited consolidated statements of
operations, changes in shareholders’ equity and cash flow of the Parent and its
consolidated Subsidiaries for the fiscal quarter period ended on such date. 
Such financial statements (including in each case related schedules and notes)
are complete and correct in all material respects and present fairly as of the
respective dates thereof, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Parent and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments). None
of the Parent, the Borrower or any of their respective Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or notes thereto, except as referred to or reflected
or provided for in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2016, there has been no event, change, circumstance or occurrence
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Except as set forth on Schedule 7.1(l), each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries of the
Parent is Solvent.

 

(m)                             Reserved.

 

(n)                                 ERISA.

 

(i)                                     Except as set forth on Schedule 7.1(n),
each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects.  Except with respect to Multiemployer Plans, each Qualified Plan (A)
has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination

 

75

--------------------------------------------------------------------------------


 

letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Parent and the Borrower,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Parent and the Borrower, threatened, claims,
actions or lawsuits or other action by any Governmental Authority, plan
participant or beneficiary with respect to a Benefit Arrangement; (iii) there
are no violations of the fiduciary responsibility rules with respect to any
Benefit Arrangement; (iv) no member of the ERISA Group has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code, in connection with any Plan, that
would subject any member of the ERISA Group to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code;
and (v) no assessment or tax has arisen under Section 4890H of the Internal
Revenue Code.

 

(iv)                              As of the Effective Date, the Borrower is not
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans or the Commitments.

 

(o)                                 Absence of Default.  None of the Parent, the
Borrower, the other Loan Parties or any of the other Subsidiaries of the Parent
is in default under its certificate or articles of incorporation or formation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by, the Parent, the Borrower, any Loan Party or
any other Subsidiary of the Parent under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  Each of the Parent, the
Borrower, each other Loan Party and each other Subsidiary of the Parent: (i) is
in compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals where the failure to obtain or comply with each
of the immediately preceding clauses (i) through (iii) could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
Except as set forth on Schedule 7.1(p), no Loan Party has any knowledge of, or
has received notice of, any past, present, or pending

 

76

--------------------------------------------------------------------------------


 

releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to the Parent, the
Borrower, each other Loan Party and each other Subsidiary of the Parent, their
respective businesses, operations or with respect to the Properties, where the
same could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, in each case where the same may: (x) cause or
contribute to a violation of or noncompliance with Environmental Laws, (y) cause
or contribute to any other potential common-law or legal claim or other
liability, or (z) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law which has not been filed or
recorded and, with respect to the immediately preceding clauses (x) through (z)
is based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  Except as set forth on Schedule 7.1(p), there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s or the Borrower’s knowledge threatened, against the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
relating in any way to Environmental Laws which reasonably could be expected to
have, individually or in the aggregate, a Material Adverse Effect.  Except as
set forth on Schedule 7.1(p), none of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  Except as set forth on Schedule
7.1(p), to the Parent’s and the Borrower’s knowledge, no Hazardous Materials
generated at or transported from the Properties are or have been transported to,
or disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such generation, transportation or disposal could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(q)                                 Investment Company.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Parent, the
Borrower, any other Loan Party or any Subsidiary of the Parent is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 10.9 or as otherwise set forth on Schedule 7.1(s), none of
the Borrower, any other Loan Party or any other Subsidiary is a party to or
bound by any agreement or arrangement with any Affiliate.

 

(t)                                    Intellectual Property.  Each of the
Parent, the Borrower, any other Loan Party and any other Subsidiary of the
Parent owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary

 

77

--------------------------------------------------------------------------------


 

right of any other Person.  All such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filing or issuances.  No material
claim has been asserted by any Person against Parent, the Borrower, any other
Loan Party or any other Subsidiary with respect to the use of any such
Intellectual Property by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent, or challenging or questioning the validity or
effectiveness of any such Intellectual Property.  The use of such Intellectual
Property by the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Parent, the Borrower, any other Loan Party
or any other Subsidiary of the Parent that could reasonably be expected to have
a Material Adverse Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Borrower, the other Loan Parties and the other Subsidiaries are engaged in the
business of ownership, operation and development of office properties,
non-office properties and business consistent with operation of the Parent and
the Borrower as of the Agreement Date, together with other business activities
incidental thereto.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent ancillary
to the transactions contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  All
written information, reports and other papers and data (other than financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
were, at the time the same were so furnished, complete and correct in all
material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year end audit
adjustments and absence of full footnote disclosure).  All financial projections
and other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions. 
No fact is known to any Loan Party which has had, or may in the future have (so
far as any Loan Party can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in Section 7.1(k)
or in such information, reports or other papers or data or otherwise disclosed
in writing to the Administrative Agent and the Lenders.  No document furnished
or written statement made to the Administrative Agent or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary in order to make the statements contained therein not misleading;
provided that such representation shall not include any such information
prepared by any third party at the request of and for the benefit of the
Administrative Agent or any Lender and that has not otherwise been made
available to the Administrative Agent or any Lender in writing by the Borrower,
or any of the Borrower’s representatives, subsidiaries or affiliates (or on the
Borrower’s or the Borrower’s representatives’, subsidiaries’ or affiliates’
behalf).

 

(x)                                 Not Plan Assets; No Prohibited
Transactions.  None of the assets of the Borrower, any other Loan Party or any
other Subsidiary of the Parent constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder.  Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29

 

78

--------------------------------------------------------------------------------


 

C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

 

(y)                                 Anti-Corruption Laws and Sanctions.  None of
the Parent, the Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrower or such Subsidiary, employees,
Affiliates or any agent or representative of the Parent, the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from this
Agreement, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions, (ii) has its assets located in a Sanctioned Country, (iii) directly
or indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons or (iv) has violated any Anti-Money Laundering Law in any
material respect.  Each of the Parent, the Borrower and its Subsidiaries, and to
the knowledge of the Borrower, each director, officer, employee, agent and
Affiliate of the Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.  Each of the Parent and the
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance with the Anti-Corruption Laws and applicable
Sanctions by the Parent, the Borrower, its Subsidiaries, their respective
directors, officers, employees, Affiliates and agents and representatives of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement.

 

(z)                                  REIT Status.  The Parent qualifies as, and
has elected to be treated as, a REIT and is in compliance with all requirements
and conditions imposed under the Internal Revenue Code to allow the Parent to
maintain its status as a REIT.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent to the Administrative Agent, any
Issuing Bank or any Lender pursuant to or in connection with this Agreement or
any of the other Loan Documents (including, but not limited to, any such
statement made in or in connection with any amendment thereto or any statement
contained in any certificate, financial statement or other instrument delivered
by or on behalf of any Loan Party prior to the Agreement Date and delivered to
the Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent under this Agreement.  All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Revolving Termination Date is effectuated pursuant
to Section 2.14, the date on which any Incremental Credit Facility is
effectuated pursuant to Section 2.17, the date of funding of any Term Loans
after the Agreement Date and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party and Subsidiary thereof to, comply with the
following covenants:

 

79

--------------------------------------------------------------------------------


 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4, each of the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, (a) preserve and maintain its respective existence in the
jurisdiction of its incorporation or formation, (b) preserve and maintain its
respective rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (c) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except in the case of clauses (a) (solely with respect to
Subsidiaries that are not Loan Parties or Eligible Joint Venture Subsidiaries),
(b) and (c), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Section 8.2.  Compliance with Applicable Law.

 

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary of the Parent to comply, and the Parent and the
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary of the Parent to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties to comply, with all
Applicable Law (including, without limitation, Anti-Corruption Laws and
Sanctions), including the obtaining of all Governmental Approvals, the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.  The Parent and the Borrower shall maintain in effect and enforce
policies and procedures designed to ensure compliance with the Anti-Corruption
Laws and applicable Sanctions by the Parent, the Borrower, their Subsidiaries,
their respective directors, officers, employees, Affiliates and agents and
representatives of the Parent, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.

 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted.

 

Section 8.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, carry on its respective businesses
substantially in the same manner as described in Section 7.1(u).

 

Section 8.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, maintain insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Parent and the Borrower
shall from time to time deliver to the Administrative Agent upon request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the

 

80

--------------------------------------------------------------------------------


 

dates of the expiration thereof and the properties and risks covered.  Such
insurance shall, in any event, include terrorism coverage.

 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, pay and discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 8.7.  Books and Records; Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities.  The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, permit representatives of the Administrative Agent or any
Lender to visit and inspect any of their respective properties (subject to the
rights of tenants under any applicable tenant lease), to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice.  The Parent
and the Borrower shall be obligated to reimburse the Administrative Agent and
the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists.  The Parent hereby authorizes and instructs
its accountants to discuss the financial affairs of the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent with the
Administrative Agent or any Lender. The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of the Parent and its
Subsidiaries.

 

Section 8.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Parent or any Subsidiary of the Parent; (b) to finance acquisitions
(other than Hostile Acquisitions) otherwise permitted under this Agreement; (c)
to finance capital expenditures and the repayment of Indebtedness of the Parent
and its Subsidiaries; and (d) to provide for the general working capital needs
of the Parent and its Subsidiaries and for other general corporate purposes of
the Parent and its Subsidiaries.  The Borrower shall only use Letters of Credit
for the same purposes for which it may use the proceeds of Loans.  The Borrower
shall not, and shall not permit any other Loan Party, any other Subsidiary or
any of its of their respective directors, officers, employees and agents to, use
any proceeds of the Loans or any Letter of Credit to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan

 

81

--------------------------------------------------------------------------------


 

Documents, the Borrower may use proceeds of the Loans and Letters of Credit to
purchase the Borrower’s common stock so long as such use will not result in any
of the Loans, Letters of Credit or other Obligations being considered to be
“purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.  The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any proceeds of the Loans or any Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 8.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, comply with all Environmental Laws with
respect to Properties, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.  The Parent and the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary of the
Parent to comply, and the Parent and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary of the Parent to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws to the extent
the failure with which to comply could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, promptly take all actions and pay or arrange to pay all costs
necessary for it and for the Properties to comply, to the extent the failure to
so comply could reasonably be expected to have a Material Adverse Effect, with
all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws.  The Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary of the Parent to, promptly
take all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental
Laws.  Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent, any Issuing Bank or any Lender.

 

Section 8.10.  Further Assurances.

 

At the Parent’s or the Borrower’s cost and expense and upon request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary of the Parent to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

Section 8.11.  Liens.

 

If a claim of Lien is recorded which affects any Property, the Borrower shall,
within thirty (30) days after the Administrative Agent’s demand, or any Loan
Party obtains knowledge thereof, whichever occurs first:  (a) pay and discharge
the claim of Lien; (b) effect the release thereof by recording or depositing
with a court of competent jurisdiction a surety bond in sufficient form and
amount; (c) contest such Lien as provided below; or (d) provide the
Administrative Agent with other assurances which the Administrative Agent deems,
in its reasonable discretion, to be satisfactory for the payment of such claim
of Lien and for the full and continuous protection of the Administrative Agent
from the effect of such Lien. The Borrower may contest in good faith any Lien,
claim, demand, levy or assessment by any Person

 

82

--------------------------------------------------------------------------------


 

if: (a) the Borrower pursues the contest diligently, in a manner which does not
materially impair the rights of the Administrative Agent under any of the Loan
Documents; and (b) the Borrower deposits with the Administrative Agent any funds
or other forms of assurance which the Administrative Agent in good faith
determines from time to time appropriate to protect the Administrative Agent
from the consequences of the contest being unsuccessful.

 

Section 8.12.  REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 8.13.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.

 

Section 8.14.  Guarantors.

 

(a)                                 Within five (5) Business Days of (x) with
respect to any Subsidiary of the Parent (other than the Borrower) that owns,
directly or indirectly, any Equity Interests of any owner of any Unencumbered
Pool Property (including any Equity Interests of any Eligible Joint Venture
Subsidiary), the date such Subsidiary acquires such Equity Interests and (y) any
other Person becoming a Material Subsidiary (other than an Excluded Subsidiary)
after the Agreement Date, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the items
that would have been delivered under subsections (iv) through (viii) and (xviii)
of Section 6.1(a) and under Section 6.1(e) if such Subsidiary had been a
Material Subsidiary on the Agreement Date; provided, however, promptly (and in
any event within five (5) Business Days) upon any Excluded Subsidiary ceasing to
be subject to the restriction which prevented it from becoming a Guarantor on
the Effective Date or delivering an Accession Agreement pursuant to this
Section, as the case may be, such Subsidiary shall comply with the provisions of
this Section.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor owns no Unencumbered Pool Property, nor any direct or
indirect Equity Interest in any Subsidiary that owns an Unencumbered Pool
Property (including any Equity Interests of any Eligible Joint Venture
Subsidiary); (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1; (iv) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written

 

83

--------------------------------------------------------------------------------


 

request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release. 
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, the Parent and the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 9.1.  Quarterly Financial Statements.

 

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than forty-five (45)
days after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of the previous fiscal year, all of which shall be
certified by any Responsible Officer of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

 

Section 9.2.  Year-End Statements.

 

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than ninety-five (95)
days after the end of each fiscal year of the Parent), the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations, changes in
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by any
Responsible Officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of Deloitte & Touche
LLP or any other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, whose report shall
be prepared in accordance with generally accepted auditing standards or the
standards of the Public Company Accounting Oversight Board and shall not be
subject to (i) any “going concern” or like qualification or exception or (ii)
any qualification or exception as to the scope of such audit.

 

Section 9.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit M (a “Compliance
Certificate”) executed on behalf of the Parent by any Responsible Officer of the
Parent (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, the calculations required to
establish whether the Parent was in compliance with the covenants contained in
Section 10.1; and (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Parent with respect to
such event, condition or failure.

 

84

--------------------------------------------------------------------------------


 

Section 9.4.  Other Information.

 

(a)                                 Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Parent or the Borrower or its Board of
Directors by its independent public accountants including, without limitation,
any management report (all of which may be made available and deemed delivered
in accordance with Section 9.5 below);

 

(b)                                 Within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which any Loan Party or any other
Subsidiary of the Parent shall file with the SEC or any national securities
exchange;

 

(c)                                  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
of the Parent or any other Loan Party;

 

(d)                                 Within forty-five (45) days after the end of
each fiscal quarter of the Parent, financial information maintained on the
Unencumbered Pool Properties, including operating statements and a current rent
roll;

 

(e)                                  applicable investment memorandums within 60
days from the beginning of the current fiscal year;

 

(f)                                   No later than fifteen (15) days before the
end of each fiscal year of the Parent ending prior to the Tranche A Term Loan
Maturity Date, projected cash flow forecasts of the Parent and its Subsidiaries
on a consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail, including in the case of the cash flow budgets,
excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds, as well as, cash obligations for
acquisitions, unfunded development costs, capital expenditures, debt service,
overhead, dividends, maturing Property loans, hedge settlements and other
anticipated uses of cash. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Sections 10.1 and at the end of
each fiscal quarter of the next succeeding fiscal year;

 

(g)                                  [RESERVED];

 

(h)                                 If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of any
Responsible Officer of the Parent setting forth details as to such occurrence
and the action, if any, which the Parent or applicable member of the ERISA Group
is required or proposes to take;

 

(i)                                     To the extent the Parent or the Borrower
is aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating to, or affecting, the Parent, the Borrower, any Loan
Party or any other Subsidiary of the Parent or any of their respective
properties, assets or businesses which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and prompt notice
of the receipt of notice that any United States income tax returns of the
Parent, the Borrower, any Loan Party or, to the extent any

 

85

--------------------------------------------------------------------------------


 

such audit could reasonably be expected to have a Material Adverse Effect, any
other Subsidiary of the Parent, are being audited;

 

(j)                                    A copy of any amendment to the
certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents of the Parent, the Borrower,
any other Loan Party or to the extent could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, any other
Subsidiary of the Parent within five (5) Business Days after the effectiveness
thereof;

 

(k)                                 Prompt notice of (i) any change in the
senior management of the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent, (ii) any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any Loan Party or any other Subsidiary of the Parent or (iii) the
occurrence of any other event which, in the case of any of the immediately
preceding clauses (i) through (iii), has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(l)                                     Prompt notice of the occurrence of any
Default or Event of Default;

 

(m)                             Promptly upon entering into any Specified
Derivatives Contract after the Agreement Date, a copy of such contract;

 

(n)                                 Prompt notice of any order, judgment or
decree having been entered against any Loan Party or any other Subsidiary of the
Parent or any of their respective properties or assets that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

 

(o)                                 Any notification of a material violation of
any Applicable Law or any inquiry that shall have been received by any Loan
Party or any Eligible Joint Venture Subsidiary or, to the extent could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
of the Parent from any Governmental Authority;

 

(p)                                 [RESERVED];

 

(q)                                 Promptly upon the request of the
Administrative Agent, evidence of the Parent’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail satisfactory to the Administrative Agent;

 

(r)                                    Promptly, upon any change in the Parent’s
Credit Rating, a certificate stating that the Parent’s Credit Rating has changed
and the new Credit Rating that is in effect;

 

(s)                                   Promptly, upon each request, such
information and documentation as a Lender may request in order to comply with
applicable “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act;

 

(t)                                    Promptly, and in any event within three
(3) Business Days after the Parent or the Borrower obtains knowledge thereof,
written notice of the occurrence of any of the following:  (i) the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii)  the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent shall receive notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, against any such Person alleging any
violation of or noncompliance with any Environmental Law or requiring any such
Person to take any action in connection with the release or

 

86

--------------------------------------------------------------------------------


 

threatened release of Hazardous Materials; (iii) the Parent, the Borrower, any
other Loan Party or any other Subsidiary of the Parent shall receive any notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
other Loan Party or any other Subsidiary of the Parent shall receive notice of
any other fact, circumstance or condition that could reasonably be expected to
form the basis of an Environmental Claim where the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

(u)                                 Promptly upon the request of the
Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding;

 

(v)                                 To the extent the Parent, the Borrower, any
Loan Party or any other Subsidiary is aware of the same, prompt notice of any
matter that has had, or which could reasonably be expected to have, a Material
Adverse Effect; and

 

(w)                               From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any Subsidiaries of the Parent, or any other Loan
Party as the Administrative Agent or any Lender may reasonably request.

 

Section 9.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
or a website sponsored or hosted by the Administrative Agent, the Parent or the
Borrower) provided that the foregoing shall not apply to (i) notices to any
Lender (or any Issuing Bank) pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent, the Parent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent,
the Parent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic delivery pursuant to
procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent, the Parent or
the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Parent or the Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Central time on the opening of business on the
next Business Day for the recipient.  Notwithstanding anything contained herein,
the Parent or the Borrower shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Parent or the Borrower with any such request for delivery. 
Each Lender shall be solely responsible for requesting delivery to it of paper
copies and maintaining its paper or electronic documents.

 

87

--------------------------------------------------------------------------------


 

(b)                                 Documents required to be delivered pursuant
to Article II may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Parent and the Borrower by the Administrative Agent.

 

(c)                                  Any materials to be delivered pursuant to
Section 9.4(b) or (c) may be delivered to the Administrative Agent by posting
such materials to the Borrower’s website (at www.tierreit.com) or on EDGAR
(www.sec.gov/edgar) and simultaneously notifying the Administrative Agent of the
availability of such materials at such website (or such other website as the
Borrower may designate in writing to the Administrative Agent).  In the event
that the Administrative Agent receives paper copies of any material delivered
pursuant to Section 9.4 for the benefit of all of the Lenders and which is not
made available by Intralinks, Syndtrak or any other electronic information
dissemination system (or by posting to the Borrower’s website as provided
above), upon written instruction of the Borrower the Administrative Agent shall
promptly deliver copies of such material to each Lender.

 

Section 9.6.  Public/Private Information.

 

Each of the Parent and the Borrower shall cooperate with the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower.  Documents required to
be delivered pursuant to the Loan Documents shall be delivered by or on behalf
of the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
and the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and the Subsidiaries of the Parent or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”. 
Notwithstanding the foregoing, each Lender who does not wish to receive Private
Information agrees to cause at least one individual at or on behalf of such
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of any website provided pursuant
to Section 9.5 in order to enable such Lender or its delegate, in accordance
with such Lender’s compliance procedures and Applicable Law, including United
States federal and state securities laws, to make reference to Information
Materials that are not made available through the “Public Side Information”
portion of such website provided pursuant to Section 9.5 and that may contain
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws.

 

Section 9.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties and Subsidiaries of the
Parent to, provide promptly upon any such request to such Lender, such Loan
Party’s or Subsidiary’s name, address, tax identification number and/or such
other identification information as shall be necessary for such Lender to comply
with federal law, including without limitation, applicable “know your customer”
and anti-money laundering rules and regulations).  An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

88

--------------------------------------------------------------------------------


 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party or Subsidiary thereof to, comply with the
following covenants:

 

Section 10.1.  Financial Covenants.

 

(a)                                 Minimum Tangible Net Worth.  The Parent and
the Borrower shall not permit Tangible Net Worth at any time to be less than (i)
$929,754,658 plus (ii) 75% of the Net Proceeds of all Equity Issuances effected
at any time after September 30, 2017 by the Parent, the Borrower or any of the
Subsidiaries of the Parent to any Person other than the Parent, the Borrower or
any of the Subsidiaries of the Parent.

 

(b)                                 Ratio of Total Indebtedness to Total Asset
Value.  The Parent and the Borrower shall not permit the ratio (the “Leverage
Ratio”) of (i) Total Indebtedness of the Parent and its Subsidiaries to (ii)
Total Asset Value to exceed 0.60 to 1.00 at any time.  Notwithstanding the
foregoing, the Parent may elect upon delivering written notice to the
Administrative Agent, concurrently with or prior to the delivery of a Compliance
Certificate pursuant to Section 9.3 for any fiscal quarter during which the
Parent shall have completed a Material Acquisition and provided that no Default
or Event of Default has occurred and is continuing (other than as a result of
the Leverage Ratio as of the end of such fiscal quarter being greater than 0.60
to 1.00 but less than or equal to 0.65 to 1.00), that the Leverage Ratio may
exceed 0.60 to 1.00 but shall in no event exceed 0.65 to 1.00 for such fiscal
quarter and the next succeeding fiscal quarter (the “Leverage Ratio Increase
Period”); provided that (i) the Parent may not elect more than two Leverage
Ratio Increase Periods during the term of this Agreement and (ii) any such
Leverage Ratio Increase Periods shall be non-consecutive.

 

(c)                                  Ratio of Adjusted EBITDA to Fixed Charges. 
The Parent and the Borrower shall not permit the ratio of (i) Adjusted EBITDA of
the Parent and its Subsidiaries for any two consecutive fiscal quarter period to
(ii) Fixed Charges of the Parent and its Subsidiaries for such two consecutive
fiscal quarter period, to be less than 1.50 to 1.00 as of the last day of such
two consecutive fiscal quarter period.

 

(d)                                 Maximum Recourse Indebtedness.  The Parent
and the Borrower shall not permit the Recourse Indebtedness (excluding the
Obligations) to be greater than 10% of Total Asset Value at any time.

 

(e)                                  [Reserved.]

 

(f)                                   Secured Indebtedness to Total Asset
Value.  The Parent and the Borrower shall not permit the ratio of (i) Secured
Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset Value to
exceed 0.45 to 1.00 at any time.

 

(g)                                  Unsecured Indebtedness to Unencumbered
Asset Value.  The Parent and the Borrower shall not permit the ratio (the
“Unsecured Leverage Ratio”) of (i) Unsecured Indebtedness to (ii) Unencumbered
Asset Value to be greater than 0.60 to 1.00 at any time.  Notwithstanding the
foregoing, the Parent may elect upon delivering written notice to the
Administrative Agent, concurrently with or prior to the delivery of a Compliance
Certificate pursuant to Section 9.3 for any fiscal quarter during which the
Parent shall have completed a Material Acquisition and provided that no Default
or Event of Default has occurred and is continuing (other than as a result of
the Unsecured Leverage Ratio as of the end of such fiscal quarter being greater
than 0.60 to 1.00 but less than or equal to 0.65 to 1.00), that the Unsecured
Leverage Ratio may exceed 0.60 to 1.00 but shall in no event exceed 0.65 to 1.00
for such fiscal quarter and the next succeeding fiscal quarter (the “Unsecured
Leverage Ratio Increase Period”);

 

89

--------------------------------------------------------------------------------


 

provided that (i) the Parent may not elect more than two Unsecured Leverage
Ratio Increase Periods during the term of this Agreement and (ii) any such
Unsecured Leverage Ratio Increase Periods shall be non-consecutive.

 

(h)                                 Unsecured Indebtedness to Unsecured Interest
Expense.  The Parent and the Borrower shall not permit the ratio of (i)
Unencumbered NOI to (ii) Unsecured Interest Expense to be less than 1.75 to 1.00
at any time.

 

(i)                                     Dividends and Other Restricted
Payments.  Each of the Parent and the Borrower shall not, and shall not permit
any of its Subsidiaries to, declare or make any Restricted Payment; provided,
however, that each of the Parent, the Borrower and its Subsidiaries may declare
and make the following Restricted Payments so long as no Default or Event of
Default is continuing or would result therefrom:

 

(i)                                     the Borrower may pay cash dividends to
the Parent and other holders of partnership interests in the Borrower with
respect to any fiscal year ending during the term of this Agreement to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders in an aggregate amount not to exceed the
greater of (i) the amount required to be distributed for the Parent to remain in
compliance with Section 8.12 or (ii) 95% of Funds From Operation;

 

(ii)                                  the Borrower may pay cash dividends to the
Parent and other holders of partnership interests in the Borrower with respect
to any fiscal year ending during the term of this Agreement to the extent
necessary for the Parent to distribute, and the Parent may so distribute cash
distributions to its shareholders of capital gains resulting from gains from
certain asset sales to the extent necessary to avoid payment of taxes on such
asset sales imposed under Sections 857(b)(3) and 4981 of the Internal Revenue
Code;

 

(iii)                               a Subsidiary that is not a Wholly Owned
Subsidiary may make cash distributions to holders of Equity Interests issued by
such Subsidiary so long as such distributions are made ratably according to the
holders’ respective holdings of the type of Equity Interest in respect of which
such distributions are being made;

 

(iv)                              Subsidiaries (other than the Borrower) may pay
Restricted Payments to the Parent, the Borrower or any other Subsidiary that is
a Guarantor;

 

(v)                                 [Reserved]; and

 

(vi)                              the Parent may from time to time purchase,
redeem or otherwise acquire Equity Interests of the Parent, provided that the
aggregate amount of payments pursuant to this clause (vi) shall not exceed
$50,000,000 during any twelve consecutive month period, and the Borrower may pay
cash dividends to the Parent to the extent necessary to enable the Parent to
make such purchases, redemptions and acquisitions.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12. If a Default or Event of Default specified in Section 11.1(a),
Section 11.1(e) or Section 11.1(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2(a), the Parent and the Borrower shall not
make any Restricted Payments. Subsidiaries of the

 

90

--------------------------------------------------------------------------------


 

Parent (other than the Borrower) may make Restricted Payments to the Borrower
and other Subsidiaries that are Guarantors at any time.

 

(j)                                    Unencumbered Pool Properties. The
Borrower shall not permit:

 

(i)                                     the aggregate value of the Unencumbered
Pool Properties to be less than $500,000,000;

 

(ii)                                  there to be less than ten (10) Properties
included in the Unencumbered Asset Value at any time;

 

(iii)                               more than 20% of the unadjusted aggregate
NOI from the Unencumbered Pool Properties, as used in calculating Unencumbered
Asset Value to be attributable to any tenant (other than the federal General
Services Administration); or

 

(iv)                              more than 30% of the unadjusted aggregate NOI
from the Unencumbered Pool Properties, as used in calculating Unencumbered Asset
Value to be attributable to any Unencumbered Pool Property (other than the
Property identified as “Burnett Plaza” in Fort Worth, Texas).

 

Section 10.2.  Negative Pledge.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or Subsidiary of the Parent to, (a) create, assume, incur, permit or suffer to
exist any Lien on any Unencumbered Pool Property or any direct or indirect
ownership interest of the Parent in any Person owning any Unencumbered Pool
Property, now owned or hereafter acquired, except for Permitted Liens (but not
Permitted Liens described in clause (g) of the definition of that term) or (b)
permit any Unencumbered Pool Property or any direct or indirect ownership
interest of the Borrower or in any Person owning an Unencumbered Pool Property,
to be subject to a Negative Pledge.

 

Section 10.3.  Restrictions on Intercompany Transfers.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent (other than an Excluded Subsidiary) to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than the Borrower) to: (a) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Parent, the Borrower or any Subsidiary of the Parent; (b) pay any Indebtedness
owed to the Parent, the Borrower or any Subsidiary of the Parent; (c) make loans
or advances to the Parent, the Borrower or any Subsidiary of the Parent; or (d)
transfer any of its property or assets to the Parent, the Borrower or any
Subsidiary of the Parent; other than (i) with respect to clauses (a) through (d)
those encumbrances or restrictions contained in any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent in the ordinary course of business.

 

Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, (a) enter into any transaction of
merger or consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its

 

91

--------------------------------------------------------------------------------


 

business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:

 

(i)                                     any Subsidiary of the Parent (other than
the Borrower) may merge with (x) the Parent or the Borrower, provided that the
Parent or the Borrower, as applicable, shall be the continuing or surviving
Person, or (y) any other Subsidiary of the Parent, provided that (1) if such
merger involves a Loan Party (other than the Parent or the Borrower), such Loan
Party shall be the survivor and (2) if such merger involves an Eligible Joint
Venture Subsidiary and any other Subsidiary that is not a Loan Party, such
Eligible Joint Venture Subsidiary shall be the survivor; and any Subsidiary of
the Parent, which is not a Loan Party or an Eligible Joint Venture Subsidiary
and does not own, directly or indirectly, any Equity Interests of any Loan Party
or any Eligible Joint Venture Subsidiary, may be dissolved;

 

(ii)                                  any Subsidiary of the Parent may sell,
transfer or dispose of its assets to any Loan Party or Eligible Joint Venture
Subsidiary, and any Subsidiary which is not a Loan Party or Eligible Joint
Venture Subsidiary may sell, transfer or dispose of its assets to any other
Subsidiary of the Parent;

 

(iii)                               a Loan Party (other than the Borrower or any
Loan Party or Eligible Joint Venture Subsidiary that owns an Unencumbered Pool
Property) and any Subsidiary of the Parent that is not (and is not required to
be) a Loan Party or Eligible Joint Venture Subsidiary may convey, sell, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(iv)                              any Loan Party and any other Subsidiary may,
directly or indirectly, (A) acquire (whether by purchase, acquisition of Equity
Interests of a Person, or as a result of a merger or consolidation) a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person and (B) sell, lease or otherwise transfer, whether
by one or a series of transactions, a Substantial Amount of assets (including
capital stock or other securities of Subsidiaries) to any other Person, so long
as, in each case, (1) the Borrower shall have given the Administrative Agent and
the Lenders at least 30-days’ prior written notice of such consolidation,
merger, acquisition, Investment, sale, lease or other transfer; (2) immediately
prior thereto, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence, including, without
limitation, a Default or Event of Default resulting from a breach of Section
10.1; (3) in the case of a consolidation or merger involving the Borrower or a
Loan Party or Eligible Joint Venture Subsidiary that owns an Unencumbered Pool
Property, the Borrower, such Loan Party or such Eligible Joint Venture
Subsidiary shall be the survivor thereof and (4) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Administrative Agent for distribution to each of the Lenders a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1, after giving effect to such
consolidation, merger, acquisition, Investment, sale, lease or other transfer;
and

 

92

--------------------------------------------------------------------------------


 

(v)                                 the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries of the Parent may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business.

 

Further, no Loan Party nor any Subsidiary of the Parent, shall enter into any
sale-leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person.

 

Section 10.5.  Plans.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. 
The Parent and the Borrower shall not cause or permit to occur, and shall not
permit any other member of the ERISA Group to cause or permit to occur, any
ERISA Event if such ERISA Event could reasonably be expected to have a Material
Adverse Effect.

 

Section 10.6.  Fiscal Year.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary of the Parent to, change its fiscal year from that in effect
as of the Agreement Date.

 

Section 10.7.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, amend, supplement, restate or
otherwise modify or waive the application of any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification (a) is
adverse to the interest of the Administrative Agent, the Issuing Banks or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect;
provided that notwithstanding anything to the contrary herein or in any other
Loan Document, so long as the Administrative Agent shall have received at least
thirty (30) days prior written notice thereof (or such shorter period of notice
as the Administrative Agent shall agree in its sole discretion), any Loan Party
or other Subsidiary may change its name as it appears in official filings in the
state of its incorporation or organization.

 

Section 10.8.  Reserved.

 

Section 10.9.  Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (other than any Loan Party or
any other Subsidiary of the Parent), except (a) as set forth on Schedule 7.1(s),
(b) the provision of services under any Property Management Agreement or (c)
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower, such other Loan Party
or such other Subsidiary of the Parent and upon fair and reasonable terms which
are no less favorable to the Parent, the Borrower, such other Loan Party or such
other Subsidiary of the Parent than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.

 

93

--------------------------------------------------------------------------------


 

Section 10.10.  Environmental Matters.

 

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary of the Parent or any other Person to, use, generate,
discharge, emit, manufacture, handle, process, store, release, transport,
remove, dispose of or clean up any Hazardous Materials on, under or from the
Properties in material violation of any Environmental Law or in a manner that
could reasonably be expected to result in a Material Adverse Effect.  Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 10.11.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent to, enter into or become obligated in
respect of Derivatives Contracts other than Derivatives Contracts entered into
by the Parent, the Borrower, any such Loan Party or any such Subsidiary of the
Parent in the ordinary course of business and which establish an effective hedge
in respect of liabilities, commitments or assets held or reasonably anticipated
by the Parent, the Borrower, such other Loan Party or such other Subsidiary of
the Parent.

 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment.  The Borrower shall fail
to pay when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) (i) the principal
of any of the Loans or any Reimbursement Obligation, or (ii) interest, any
Prepayment Premium or any of the other payment Obligations owing by the Borrower
under this Agreement or any other Loan Document, or any other Loan Party shall
fail to pay when due any payment obligation owing by such Loan Party, as
applicable under any Loan Document to which it is a party and such failure under
this clause (ii) only shall continue for a period of two (2) Business Days after
the due date thereof, except that no such grace period shall apply to any
payment due on the Revolving Termination Date or on any Term Loan Maturity Date.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.1 (solely with respect to the existence
of any Loan Party), Section 8.8, Article IX or Article X; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only, such failure
shall continue for a period of thirty (30) days after the earlier of (x) the
date upon which a Responsible Officer of the Parent or the Borrower or such
other Loan Party obtains knowledge of such failure or (y) the date upon which
the Parent has received written notice of such failure from the Administrative
Agent.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading in
any material respect when furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     The Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent shall fail to make any payment when
due and payable in respect of any Indebtedness (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount
(including undrawn committed or available amounts) (or, in the case of any
Derivatives Contract, having, without regard to the effect of any close-out
netting provision, a Derivatives Termination Value), in each case individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of $10,000,000 or more for Recourse Indebtedness, $75,000,000 or more
for Non-Recourse Indebtedness or $10,000,000 in the aggregate in respect of
Derivatives Contracts (“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid, repurchased, redeemed or
defeased prior to the stated maturity thereof; or

 

(iii)                               Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased, redeemed or defeased prior to
its stated maturity; or

 

(iv)                              There occurs an “Event of Default” under and
as defined in any Derivatives Contract as to which the Borrower, any Loan Party
or any other Subsidiary of the Parent is a “Defaulting Party” (as defined
therein), or there occurs an “Early Termination Date” (as defined therein) in
respect of any Specified Derivatives Contract as a result of a “Termination
Event” (as defined therein) as to which the Parent, the Borrower or any of its
Subsidiaries is an “Affected Party” (as defined therein).

 

(e)                                  Voluntary Bankruptcy Proceeding.  (A) The
Parent, the Borrower, any other Loan Party, any Eligible Joint Venture
Subsidiary or any other Subsidiary of the Parent to which more than 5% of Total
Asset Value is attributable shall:  (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for

 

95

--------------------------------------------------------------------------------


 

the purpose of effecting any of the foregoing or (B) the Parent, the Borrower,
any other Loan Party or any Eligible Joint Venture Subsidiary shall generally
not pay its debts as such debts become due.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party, any
Eligible Joint Venture Subsidiary or any Subsidiary of the Parent to which more
than 5% of Total Asset Value is attributable in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to by any action at law, suit in equity or other legal proceeding)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

 

(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary of the Parent by any
court or other tribunal and (i) (x) such judgment or order shall continue for a
period of 45 days or (y) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment, in each case, without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance coverage has not been acknowledged in
writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Parent, the Borrower, any other
Loan Party or any other Subsidiary of the Parent, $50,000,000 or (B) in the case
of an injunction or other non-monetary relief, such injunction or judgment or
order could reasonably be expected to have a Material Adverse Effect.

 

(i)            Reserved.

 

(j)            ERISA.  Any ERISA Event shall have occurred that results or could
reasonably be expected to result in a Material Adverse Effect.

 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person will be deemed to have “beneficial ownership” of all securities that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 30% of the total voting power of the then outstanding voting stock of the
Parent or the Borrower;

 

96

--------------------------------------------------------------------------------


 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the
Borrower then in office;

 

(iii)          The Parent shall cease to own and control, directly or
indirectly, at least 70% of the outstanding Equity Interests of the Borrower,
free and clear of any liens (other than in favor of the Administrative Agent);

 

(iv)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower; or

 

(v)           The Borrower shall fail to own and control, directly or
indirectly, (A) 100% of the outstanding Equity Interests of each Guarantor
(other than the Parent), free and clear of any liens (other than in favor of the
Administrative Agent and Permitted Liens (but not Permitted Liens described in
clause (g) of the definition of that term)) or (B) 85% or more of the
outstanding Equity Interests of each Eligible Joint Venture Subsidiary, free and
clear of any liens (other than in favor of the Administrative Agent and
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)).

 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default until such time as such Event of
Default is waived in accordance with the terms of the Loan Documents the
following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower, each on behalf of itself and the other Loan Parties,
and (2) the Commitments and the Swingline Commitment and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders (or,
with respect to any Event of Default occurring under Section 11.1(a) in respect
of the Tranche A Term Loans on the Tranche A Term Loan Maturity Date, at the
direction of the Requisite Tranche A Term Loan Lenders with respect to the
Tranche A Term Loans and all other related Obligations) shall:  (1) declare the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, all of the other

 

97

--------------------------------------------------------------------------------


 

Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower, each on behalf of itself and the other Loan Parties, (2) require
an amount equal to the Stated Amount of all Letters of Credit outstanding as of
the date of the occurrence of such Event of Default to be deposited into the
Letter of Credit Collateral Account and (3) terminate the Commitments and the
Swingline Commitment and the obligation of the Issuing Banks to issue Letters of
Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders (or, with respect to any
Event of Default occurring under Section 11.1(a) in respect of the Tranche A
Term Loans on the Tranche A Term Loan Maturity Date, at the direction of the
Requisite Tranche A Term Loan Lenders with respect to the Tranche A Term Loans
and all other related Obligations) may direct the Administrative Agent to, and
the Administrative Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.

 

(c)           Applicable Law.  The Requisite Lenders (or, with respect to any
Event of Default occurring under Section 11.1(a) in respect of the Tranche A
Term Loans on the Tranche A Term Loan Maturity Date, at the direction of the
Requisite Tranche A Term Loan Lenders with respect to the Tranche A Term Loans
and all other related Obligations) may direct the Administrative Agent to, and
the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Parent and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Parent and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.

 

(e)           Remedies in Respect of Specified Derivatives Contracts. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.

 

Section 11.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

98

--------------------------------------------------------------------------------


 

Section 11.4.  Marshaling; Payments Set Aside.

 

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 11.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations, or any other amounts payable by any Loan Party hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)           to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such, each Issuing
Bank in its capacity as such and the Swingline Lender in its capacity as such,
ratably among the Administrative Agent, each Issuing Bank and Swingline Lender
in proportion to the respective amounts described in this clause (a) payable to
them;

 

(b)           [reserved];

 

(c)           to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and any Prepayment Premium) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;

 

(d)           to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Swingline Loans;

 

(e)           to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations and any Prepayment Premium, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (e) payable to them;

 

(f)            to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Swingline Loans;

 

(g)           to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations, other
Letter of Credit Liabilities and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders, the Issuing Banks and the
Specified Derivatives Providers in proportion to the respective amounts
described in this clause (g) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount

 

99

--------------------------------------------------------------------------------


 

of an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;
and

 

(h)           the balance, if any, after all of the Guaranteed Obligations
(other than any contingent obligation for which no claim has been made) have
been indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

 

Section 11.6.  Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks as provided herein.  Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Banks for the payment made by
the Issuing Banks to the beneficiary with respect to such drawing.

 

(d)           During the continuance of an Event of Default, the Administrative
Agent may (and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result

 

100

--------------------------------------------------------------------------------


 

in the amount available in the Letter of Credit Collateral Account to be less
than the Stated Amount of all Extended Letters of Credit that remain
outstanding.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Revolving Lenders reimbursed (or funded participations in) a drawing
deemed to have occurred under the fourth sentence of Section 2.4(b) for deposit
into the Letter of Credit Collateral Account but in respect of which the
Revolving Lenders have not otherwise received payment for the amount so
reimbursed or funded, the Administrative Agent shall promptly remit to the
Revolving Lenders the amount so reimbursed or funded for such Extended Letter of
Credit that remains in the Letter of Credit Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever.  When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 11.7.  Performance by Administrative Agent.

 

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Parent or the Borrower, perform or
attempt to perform such covenant, duty or agreement on behalf of the Parent, the
Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein.  In such event, the Parent or the Borrower shall, at
the request of the Administrative Agent, promptly pay any amount reasonably
expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable rate or Post-Default Rate from the date of such expenditure until
paid.  Notwithstanding the foregoing, neither the Administrative Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Parent, the Borrower or any other Loan Party under this
Agreement or any other Loan Document.

 

Section 11.8.  Rights Cumulative.

 

(a)           Generally.  The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders under this Agreement and each of the other
Loan Documents, of the Specified Derivatives Providers under the Specified
Derivatives Contracts, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any

 

101

--------------------------------------------------------------------------------


 

right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

 

(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) the Issuing Banks or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or Swingline Lender, as the case may be) hereunder
or under the other Loan Documents, (iii) any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX that the Parent or the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the

 

102

--------------------------------------------------------------------------------


 

Borrower, pursuant to this Agreement or any other Loan Document not already
delivered or otherwise made available to such Lender pursuant to the terms of
this Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or, subject to the
terms of Section 13.6, the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 12.2.  Administrative Agent as Lender.

 

The Lender acting as the Administrative Agent shall have the same rights and
powers as a Lender or a Specified Derivatives Provider under this Agreement, any
other Loan Document or any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include the Lender acting
as Administrative Agent in each case in its individual capacity.  Such Lender
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Parent, the Borrower, any other Loan Party or any other Affiliate thereof as
if it were any other bank and without any duty to account therefor to the
Issuing Banks, the other Lenders or any Specified Derivatives Providers. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers.  The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries of the Parent and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 

Section 12.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent, the Borrower in
respect of the matter or issue to be resolved.  Solely with respect to any
request for consent or approval requiring only the consent of the Requisite
Lenders, Requisite Revolving Lenders or Requisite Term Loan Lenders, as
applicable,

 

103

--------------------------------------------------------------------------------


 

pursuant to Section 13.6, unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.

 

Section 12.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.”  If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan
Documents.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

Section 12.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders Parties in
any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties.  The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct in the selection

 

104

--------------------------------------------------------------------------------


 

of such agent or attorney-in-fact as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 12.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as the Administrative Agent but not as a Lender) in any
way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Pro Rata Share (determined as of the time that the applicable
reimbursement is sought) of any out-of-pocket expenses (including reasonable
attorneys’ fees, expenses and charges) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other Obligations and the termination
of this Agreement.  If the Borrower shall reimburse the Administrative Agent for
any Indemnifiable Amount following payment by any Lender to the Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 12.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender.  Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other

 

105

--------------------------------------------------------------------------------


 

Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries of the Parent and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries of the Parent and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate.  Each of the Lenders and the Issuing Banks also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Banks by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or any Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its Related Parties.  Each
of the Lenders and the Issuing Banks acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or any Issuing Bank.

 

Section 12.8.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as the Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as administrative agent by
all of the Lenders (other than the Lender then acting as Administrative Agent)
and the Borrower upon 30 days’ prior written notice if (a) the Administrative
Agent is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (b) the Lender then acting in the capacity
of Administrative Agent shall be a Defaulting Lender.  Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent).  If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent’s giving of notice of resignation or the Lenders’
removal of the current Administrative Agent, then the current Administrative
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee (but in no event shall any
such successor Administrative Agent be a Defaulting Lender or an Affiliate of a
Defaulting Lender); provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice, or, in the case of removal, at the end of such 30-day period and
(1) the Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this

 

106

--------------------------------------------------------------------------------


 

Section; provided, further that such Lenders and such Issuing Bank so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or such Issuing Bank were itself the Administrative Agent. 
Upon the acceptance of any appointment as the Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Any resignation by or removal of an Administrative Agent shall also
constitute the resignation or removal as an Issuing Bank and as the Swingline
Lender by the Lender then acting as the Administrative Agent (the “Resigning
Lender”).  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as an Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit.  After any Administrative Agent’s
resignation or removal hereunder as the Administrative Agent, the provisions of
this Article XII shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under the
Loan Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

Section 12.9.  Titled Agents.

 

Each of the Arrangers, the Joint Bookrunners, the Syndication Agent, each
Documentation Agent and each Senior Managing Agent (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, any Issuing Bank, the Parent, the Borrower or
any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

Section 12.10.  Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

 

107

--------------------------------------------------------------------------------


 

Section 12.11.  Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 12.12.  Additional ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, that, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each
Arranger, each Joint Bookrunner and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that at least one
of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments;

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, that, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger, each Joint Bookrunner and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that:

 

(i)        none of the Administrative Agent, any Arranger or any Joint
Bookrunner or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in

 

108

--------------------------------------------------------------------------------


 

connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto);

 

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

 

(iv)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

 

(v)       no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger or any Joint Bookrunner or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Commitments or this Agreement.

 

(c)           The Administrative Agent, each Arranger and each Joint Bookrunner
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans, or the Commitments for an amount less than the amount
being paid for an interest in the Loans, or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

109

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Tier Operating Partnership LP

5950 Sherry Lane, Suite 700

Dallas, TX 75225

Attention:  Telisa Webb Schelin

Email: tschelin@tierreit.com

Telecopy Number:              (469) 232-2081

Telephone Number:            (972) 483-2430

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, TX 75201-4624

Attention: Randall M. Ratner

Email: rratner@akingump.com

Telecopy Number:              (214) 969-4343

Telephone Number:            (469) 969-2893

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California 92101

Attn:  Dale Northup

Telecopier:            619-699-3105

Telephone:            619-699-3025

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  David DeAngelis

Telecopier:            866-595-7861

Telephone:            612-667-4773

 

If to the Issuing Banks:

 

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California 92101

Attn:  Dale Northup

Email: dale.a.northup@wellsfargo.com

Telecopier:            619-699-3105

Telephone:            619-699-3025

 

110

--------------------------------------------------------------------------------


 

With a copy to:

Wells Fargo Bank, National Association

MAC A0784-033

1512 Eureka Road, Suite 350

Roseville, California 95661

Attn: Patty Cabrera

Email: pcabrera@wellsfargo.com

Telephone:            916-788-4672

 

JPMorgan Chase Bank, N.A.

10 South Dearborn Street

Chicago, IL  60603

Attn:  Elizabeth R. Johnson

Email: elizabeth.r.johnson@jpmorgan.com

Telecopier:            312-325-5174

Telephone:            312-325-5008

 

U.S. Bank National Association

Attn: Real Estate Banking Division

800 Nicollet Mall, 3rd Floor

BC-MN-H03A

Minneapolis, MN 55402

Telecopier Number:  612/303-2270

Telephone Number:  612/303-3586

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. 
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

111

--------------------------------------------------------------------------------


 

Section 13.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including reasonable attorneys’
fees, expenses and charges and costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse the Administrative Agent, the Issuing Banks and the Lenders for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents,
including the reasonable fees and disbursements of their respective counsel and
any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent, the Issuing Banks and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, any Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1(e) or 11.1(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

 

Section 13.3.  Setoff.

 

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting

 

112

--------------------------------------------------------------------------------


 

Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH

 

113

--------------------------------------------------------------------------------


 

AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Parent, the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an 
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Revolving Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, and the principal
outstanding balance of the Term Loan subject to

 

114

--------------------------------------------------------------------------------


 

such assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Revolving Commitment and $1,000,000 in the case of any assignment in
respect of a Term Loan, and unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitment held by such assigning Lender or the outstanding principal balance of
the Loans of such assigning Lender, as applicable, would be less than $5,000,000
in the case of a Commitment or Revolving Loans or $1,000,000 in the case of a
Term Loan, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.

 

(ii)           Proportionate Amounts; Specified Swap Obligations.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned. If the assigning Lender (or its
Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof).

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment if such assignment is to a Person that is not
already a Lender with a Commitment, an Affiliate of such a Lender or an Approved
Fund with respect to such a Lender or (y) a Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)          the consent of the Issuing Banks and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment.

 

(iv)          Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (or $7,500 for any assignment with respect to a Defaulting Lender
pursuant to Section 3.9(h), which fee, in each case, the Administrative Agent
may, in its sole discretion, elect to waive), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the

 

115

--------------------------------------------------------------------------------


 

transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption

 

116

--------------------------------------------------------------------------------


 

delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon (other than a waiver of default interest and changes in calculation of
the ratio of Total Indebtedness to Total Asset Value that may indirectly affect
pricing) or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.14(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.10(g) (it being
understood that the documentation required under Section 3.10(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person

 

117

--------------------------------------------------------------------------------


 

whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

(g)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 13.6.  Amendments and Waivers.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Parent of any terms of this Agreement or such other
Loan Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Parent, the Borrower or any other Loan Party or any other Subsidiary of the
Parent of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).  Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of the Parent of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Loan Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).  Notwithstanding anything to the contrary
contained in this Section, each Fee Letter may only be amended, and the
performance or

 

118

--------------------------------------------------------------------------------


 

observance by any Loan Party thereunder may only be waived, in a writing
executed by the parties thereto.

 

(b)           Additional Lender Consents.  In addition to the foregoing
requirements, no amendment, waiver or consent shall:

 

(i)            increase, extend or reinstate the Commitments of a Lender
(excluding any increase as a result of an assignment of Commitments permitted
under Section 13.6 and any Incremental Credit Facility effected pursuant to
Section 2.17) or subject a Lender to any additional obligations without the
written consent of such Lender directly adversely affected thereby;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged (subject to the last sentence of
Section 13.6(d)) on the outstanding principal amount of, any Loans or other
Obligations (other than a waiver of default interest and changes in calculation
of the ratio of Total Indebtedness to Total Asset Value that may indirectly
affect pricing) without the written consent of each Lender directly adversely
affected thereby; provided, however, only the written consent of the Requisite
Revolving Lenders with respect to any Revolving Loans and Reimbursement
Obligations, the Requisite Tranche A Term Loan Lenders with respect to any
Tranche A Term Loans, and the Requisite Tranche B Term Loan Lenders with respect
to the Tranche B Term Loans, shall be required (x) for the waiver of interest on
such applicable Loans and Obligations payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate” and (y) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(iii)          reduce the amount of any Fees (including any Prepayment Premium)
payable to a Lender without the written consent of such Lender directly
adversely affected thereby;

 

(iv)          modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the Revolving Termination Date (except for Extended
Letters of Credit extended pursuant to Section 2.4 hereof), in each case,
without the written consent of each Revolving Lender directly adversely affected
thereby;

 

(v)           modify the definition of “Tranche A Term Loan Maturity Date” or
“Tranche B Term Loan Maturity Date”, or otherwise postpone any date fixed for,
or forgive, any payment of principal of, or interest on, any tranche of Term
Loans or for the payment of Fees or any other Obligations owing to the
applicable Term Loan Lenders, in each case, without the written consent of each
Term Loan Lender in the applicable tranche directly adversely affected thereby;

 

(vi)          while any Term Loans remain outstanding, (A) amend, modify or
waive Article VI or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) change the amount of the Swingline Commitment or (C) change the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Revolving Lenders;

 

119

--------------------------------------------------------------------------------


 

(vii)         modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2 or, in any manner that would alter the pro
rata sharing of payments required thereof, Section 11.5, without the written
consent of each Lender;

 

(viii)        amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section without the written consent of each Lender;

 

(ix)          modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;

 

(x)           modify the definition of the term “Requisite Tranche A Term Loan
Lenders” or modify in any other manner the number or percentage of the Tranche A
Term Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Tranche A Term Loan Lender;

 

(xi)          modify the definition of the term “Requisite Tranche B Term Loan
Lenders” or modify in any other manner the number or percentage of the Tranche B
Term Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Tranche B Term Loan Lender;

 

(xii)         modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

 

(xiii)        release any Guarantor from its obligations under the Guaranty
(except as contemplated by Section 8.14(b)) without the written consent of each
Lender;

 

(xiv)        [reserved]; or

 

(xv)         amend, or waive the Borrower’s compliance with, Section 2.16
without the written consent of each Lender.

 

(c)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.5 or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.4 or the obligations of any
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of such Issuing Bank.  Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or

 

120

--------------------------------------------------------------------------------


 

consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) the Commitments of any Defaulting Lender
may not be increased, reinstated or extended without the written consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Parent, the Borrower, any other Loan Party or any other
Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

(d)           Technical Amendments.  Notwithstanding anything to the contrary in
this Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks.  Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement. 
Notwithstanding the foregoing, the Administrative Agent and the Borrower may,
without the consent of any Lender, (x) enter into amendments or modifications to
this Agreement or any of the other Loan Documents or (y) enter into additional
Loan Documents, in each case, as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 5.2(ii) in accordance with the terms of Section 5.2(ii). 
The Administrative Agent shall remit to the Lenders and the Issuing Banks an
executed copy of any such amendment under this Section 13.6(d) promptly after
the effectiveness thereof.

 

Section 13.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary of the Parent or
any other Loan Party.  None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

Section 13.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same

 

121

--------------------------------------------------------------------------------


 

as those of this Section, to (i) any actual or proposed assignee, Participant or
other transferee in connection with a potential transfer of any Commitment or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law (in which case such Person shall, to the extent permitted by Applicable Law,
inform the Borrower promptly in advance thereof); (d) to the Administrative
Agent’s, such Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any Specified Derivatives Contract)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any regulatory or
similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (h) of deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents; (i) to any other party hereto; (j) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loan Documents;
(k) for purposes of establishing a “due diligence” defense; and (l) with the
consent of the Borrower.  Notwithstanding the foregoing, the Administrative
Agent, each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Parent, the Borrower or any other Loan Party,
to Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Parent, the Borrower, any other Loan Party, any
other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary of the Parent or any Affiliate, provided that, in the case of any
such information received from the Parent, the Borrower, any other Loan Party,
any other Subsidiary of the Parent or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 13.9.  Indemnification.

 

(a)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Issuing Bank, each Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the reasonable fees, charges and
disbursements of any counsel for any Indemnified Party, incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent) other than such Indemnified Party

 

122

--------------------------------------------------------------------------------


 

and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) either or both of the following: (A) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower, any other Loan Party or any other Subsidiary of the
Parent; or (B) any Environmental Claim related in any way to the Borrower, any
other Loan Party or any other Subsidiary of the Parent, it being agreed that,
with respect to the foregoing clauses (A) and (B), such indemnification shall
include, without limitation: (1) the costs, whether foreseeable or
unforeseeable, of any repair, cleanup or detoxification of the Property, or the
removal or remediation of any Hazardous Materials (regardless of the medium)
from the Property, or the taking of any emergency action, which is required by
any Governmental Authority or is otherwise necessary to render the Property in
compliance with all Environmental Laws; (2) all other direct or indirect
consequential damages (including any third party tort claims or governmental
claims, fines or penalties against any and all Indemnified Parties); and (3) all
court costs and reasonable attorneys’ fees and expenses paid or incurred by any
and all Indemnified Parties; (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary of the Parent, and regardless of whether any Indemnified Party is a
party thereto or (v) any claim (including without limitation, any Environmental
Claims), investigation, litigation or other proceeding (whether or not the
Administrative Agent, any Issuing Bank or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees; provided, however, that such indemnity shall not, as to any Indemnified
Party, be available to the extent that such losses, claims, damages, liabilities
or related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.

 

(b)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(c)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit

 

123

--------------------------------------------------------------------------------


 

and (d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full. The indemnities to
which the Administrative Agent, the Issuing Banks and the Lenders are entitled
under the provisions of Sections 3.10, 5.1, 5.4, 12.6, 13.2 and 13.9 and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4, shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 13.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13.  Stamp, Intangible and Recording Taxes.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

Section 13.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 13.15. No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that:

 

124

--------------------------------------------------------------------------------


 

(i)(A) the arranging and other services regarding this Agreement provided by
Administrative Agent, Arrangers and Joint Bookrunners are arm’s-length
commercial transactions between the Parent, the Borrower each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Joint Bookrunners, on the other hand, (B) each of the
Parent, the Borrower, and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Parent, the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent, each Lender, each Issuing Bank, each Arranger and each
Joint Bookrunner is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent, the
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lender, any Issuing
Bank, any Arranger nor any Joint Bookrunner has any obligation to the Parent,
the Borrower, any other Loan Party, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender, each Issuing Bank, each Arranger and each
Joint Bookrunner and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Parent, the
Borrower, the other Loan Parties, and their respective Affiliates, and neither
the Administrative Agent, any Lender, any Issuing Bank, any Arranger nor any
Joint Bookrunner has any obligation to disclose any of such interests to the
Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates.  To the fullest extent permitted by Applicable Law, each of the
Parent, the Borrower, and the other Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent, each Lender, each
Issuing Bank, each Arranger and each Joint Bookrunner with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

Section 13.16.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

 

Section 13.17.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.18.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

125

--------------------------------------------------------------------------------


 

Section 13.19.  Entire Agreement.

 

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

Section 13.20.  Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

Section 13.21.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signatures on Following Pages]

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

TIER OPERATING PARTNERSHIP LP, as Borrower

 

 

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Dallas E. Lucas

 

 

Name: Dallas E. Lucas

 

 

Title: Chief Financial Officer

 

 

 

 

 

TIER REIT, INC., as Parent

 

 

 

 

 

By:

/s/ Dallas E. Lucas

 

 

Name: Dallas E. Lucas

 

 

Title: Chief Financial Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Bank and as a Lender

 

 

 

 

 

 

By:

/s/ Dale Northup

 

 

Name: Dale Northup

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

 

Name: Elizabeth Johnson

 

 

Title: Executive Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender

 

 

 

 

 

 

By:

/s/ Sergio Reyes

 

 

Name: Sergio Reyes

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joseph J. Seroke

 

 

Name: Joseph J. Seroke

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender

 

 

 

 

 

 

By:

/s/ Michael Glandt

 

 

Name: Michael Glandt

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Yakovia Y. Jackson

 

 

Name: Yakovia Y. Jackson

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Jeff Hendricks

 

 

Name: Jeff Hendricks

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael Kauffman

 

 

Name:Michael Kauffman

 

 

Title: Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Mike Evans

 

 

Name: Mike Evans

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Michael J. Sedivy

 

 

Name: Michael J. Sedivy

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

 

 

FIRST TENNESSEE BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Jean Brennan

 

 

Name: Jean Brennan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with

Tier Operating Partnership LP]

 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender
(x) in its acceptance of the termination of its commitments and obligations
under the Existing Credit Agreement as a “Revolving Lender” thereunder and not
as a Revolving Lender party hereto, and (y) in its acceptance of the termination
of its commitments and obligations under the Existing Credit Agreement as a
“Tranche A Term Loan Lender” thereunder and not as a Tranche A Term Loan Lender
party hereto.  The undersigned hereby acknowledges that the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement to
which this signature page is attached and the undersigned shall not constitute a
party thereto as a Revolving Lender or a Tranche A Term Loan Lender other than
for purposes of effectuating the amendment and restatement of the Existing
Credit Agreement.

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Departing Lender

 

 

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

 

Name: J.T. Johnston Coe

 

 

Title:Managing Director

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name: James Rolison

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments and Term Loans

 

LENDER

 

Revolving
Commitment
Amount

 

Tranche A
Term Loans
as of the
Effective
Date

 

Tranche B
Term Loans
as of the
Effective
Date

 

Revolving
Commitment
and Term
Loans

 

Wells Fargo Bank, National Association

 

$

43,000,000

 

$

40,000,000

 

$

37,000,000

 

$

120,000,000

 

JPMorgan Chase Bank, N.A.

 

$

43,000,000

 

$

40,000,000

 

$

37,000,000

 

$

120,000,000

 

U.S. Bank National Association

 

$

43,000,000

 

$

40,000,000

 

$

37,000,000

 

$

120,000,000

 

PNC Bank, National Association

 

$

43,000,000

 

$

40,000,000

 

$

37,000,000

 

$

120,000,000

 

Fifth Third Bank, an Ohio Banking Corporation

 

$

31,000,000

 

$

31,500,000

 

$

25,000,000

 

$

87,500,000

 

Capital One, National Association

 

$

31,000,000

 

$

31,500,000

 

$

25,000,000

 

$

87,500,000

 

Bank of America, N.A.

 

$

30,000,000

 

$

0

 

$

35,000,000

 

$

65,000,000

 

BMO Harris Bank N.A.

 

$

22,000,000

 

$

25,000,000

 

$

18,000,000

 

$

65,000,000

 

Regions Bank

 

$

22,000,000

 

$

25,000,000

 

$

18,000,000

 

$

65,000,000

 

Associated Bank, National Association

 

$

10,000,000

 

$

20,000,000

 

$

0

 

$

30,000,000

 

First Tennessee Bank

 

$

7,000,000

 

$

7,000,000

 

$

6,000,000

 

$

20,000,000

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

325,000,000

 

$

300,000,000

 

$

275,000,000

 

$

900,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

3.

Borrower(s):

 

 

 

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Second Amended and Restated Credit Agreement dated as of January 18, 2018
among Tier Operating Partnership LP, a Texas limited partnership, TIER
REIT, Inc., a Maryland corporation, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:

                              ](10)

 

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Tranche A Term Loan Commitment,” “Tranche B Term Loan
Commitment,” etc.)

 

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(12)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

 

[Consented to:](14)

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall

 

A-5

--------------------------------------------------------------------------------


 

make all appropriate adjustments in payments by the Administrative Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  TIER OPERATING PARTNERSHIP LP, A TEXAS LIMITED PARTNERSHIP

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1012683 made pursuant to that certain “Second Amended and
Restated Credit Agreement” dated as of January 18, 2018 between Borrower, TIER
REIT, Inc., a Maryland corporation, as Parent, Administrative Agent, and
Lenders, as amended, restated, supplemented or otherwise modified from time to
time

 

Effective Date:  January [  ], 2018

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

B-1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers: Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party. Each Receiving Party included in any such
Disbursement Request must be listed below. Administrative Agent is authorized to
use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit.
All wire instructions must be in the format specified on the Closing Exhibit.

 

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

B-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

B-3

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

TIER OPERATING PARTNERSHIP LP

 

 

 

 

By: Tier GP, Inc., a Delaware corporation, its general partner

 

 

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

B-4

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent , Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation.  Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.  IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

B-5

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-6

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-7

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SECOND AMENDED AND RESTATED GUARANTY

 

THIS SECOND AMENDED AND RESTATED GUARANTY dated as of January 18, 2018 (this
“Guaranty”) executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Second Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Tier Operating Partnership LP, a
Texas limited partnership (the “Borrower”), TIER REIT, Inc., a Maryland
corporation (the “Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), the other parties thereto,
and the Administrative Agent, for its benefit and the benefit of the Lenders,
the Issuing Banks and the Specified Derivatives Providers (the Administrative
Agent, the Lenders, the Swingline Lender, the Issuing Banks and the Specified
Derivatives Providers, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

 

WHEREAS, certain Guarantors (the “Existing Guarantors”) are party to that
certain Amended and Restated Guaranty, dated as of June 30, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Existing
Guaranty”);

 

WHEREAS, the parties hereto wish to amend and restate the Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the Existing Guaranty;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, owns or controls
the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

C-1

--------------------------------------------------------------------------------


 

Section 1.  Guaranty.  Each Existing Guarantor affirms its obligations under,
and the terms and conditions of, the Existing Guaranty and agrees that such
obligations remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations” (provided, however,
that the definition of “Guarantied Obligations” shall not create any guarantee
by any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor)): (a) all indebtedness and
obligations owing by the Borrower or any other Loan Party to any Lender, the
Issuing Banks or the Administrative Agent under or in connection with the Credit
Agreement or any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans and Swingline
Loans, and the Reimbursement Obligations, and the payment of all interest, fees,
charges, attorneys’ fees and other amounts payable to any Lender, the Issuing
Banks or the Administrative Agent thereunder or in connection therewith; (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
any Specified Cash Management Agreement; (c) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (d) all expenses,
including, without limitation, attorneys’ fees and disbursements, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (e) all other Guaranteed Obligations (as defined in the Credit
Agreement).

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect hereto to the extent permitted by Applicable Law.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions contained in Section 20, including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof) to the extent permitted by Applicable Law:

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, any Specified Derivatives Contract or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations (the
“Guarantied Documents”), or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guarantied Document or any assignment or transfer of any
Guarantied Document;

 

C-2

--------------------------------------------------------------------------------


 

(b)                                 any lack of validity or enforceability of
any Guarantied Document or any assignment or transfer of any Guarantied
Document;

 

(c)                                  any furnishing to any of the Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, any other Loan Party or any other Person, or any
action taken with respect to this Guaranty by any trustee or receiver, or by any
court, in any such proceeding;

 

(f)                                   any act or failure to act by any Loan
Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against any other Loan Party or any other Person to
recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

(h)                                 any application of sums paid by any Loan
Party or any other Person with respect to the liabilities of any Loan Party to
any of the Guarantied Parties, regardless of what liabilities of the Borrower
remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by any Loan Party or any other Person
against any Guarantied Party;

 

(k)                                 any change in the corporate existence,
structure or ownership of any Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under any
Guarantied Document, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations in accordance with the terms thereof, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement any Guarantied
Document; (c) sell,

 

C-3

--------------------------------------------------------------------------------


 

exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of any of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against any Loan Party or any other Person; and (f) apply any sum, by whomsoever
paid or however realized, to the Guarantied Obligations in such order as the
Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent or the Borrower with respect to or in any way
relating to such Guarantor in the Credit Agreement and the other Guarantied
Documents, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Parent or the Borrower is to cause such Guarantor to comply under the terms
of the Credit Agreement or any of the other Guarantied Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate.  To the extent permitted by Applicable Law,
if the Guarantied Parties or any of them are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party, to the extent permitted
by Applicable Law.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or

 

C-4

--------------------------------------------------------------------------------


 

unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11. Payments Free and Clear.  Section 3.10 of the Credit Agreement shall
be applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, subject to Section 13.3 of the Credit Agreement,
each Guarantor hereby authorizes each Guarantied Party, each Affiliate of a
Guarantied Party, and each Participant, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Guarantied Party
(other than the Administrative Agent), an Affiliate of a Guarantied Party (other
than the Administrative Agent), or a Participant, subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.  Each Guarantor agrees, to
the fullest extent permitted by Applicable Law, that any Participant may
exercise rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. 
During the continuance of an Event of Default, no Guarantor shall accept any
direct or indirect payment (in cash, property or securities, by setoff or
otherwise) from or any other Loan Party on account of or in any manner in
respect of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or

 

C-5

--------------------------------------------------------------------------------


 

claim under this Section as against the Guarantied Parties that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH GUARANTOR, AND EACH OF THE GUARANTIED
PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR
CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING
THE BENEFITS HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)                                 EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
GUARANTIED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH

 

C-6

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT
BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
GUARANTIED DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. 
The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until the earliest of the (x) the date on which
all of the Guarantied Obligations have been indefeasibly paid and performed in
full or (y) solely with respect to such Guarantor (but not any other Guarantor),
release or termination of the obligations of such Guarantor hereunder in
accordance with the terms of the Credit Agreement, at which point this Guaranty
shall (solely with respect to such Guarantor, in the case of clause (y)),
automatically terminate and have no further force and effect (other than any
provisions of this Guaranty that expressly survive the termination hereof).  The
Administrative Agent agrees to execute and deliver such documents as are
reasonably requested in accordance with the terms of the Credit Agreement by the
Borrower or any such Guarantor to evidence such termination or release, at the
Borrower’s or such Guarantor’s sole cost and expense.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or

 

C-7

--------------------------------------------------------------------------------


 

any Guarantor.  No Guarantor may assign or transfer its obligations hereunder to
any Person without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents.  Each Guarantor hereby
waives, releases, and agrees not to sue the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties for punitive damages
in respect of any claim in connection with, arising out of, or in any way
related to, this Guaranty, any of the other Guarantied Documents, or any of the
transactions contemplated by thereby.

 

Section 29. Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

C-8

--------------------------------------------------------------------------------


 

Section 30.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations.  Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

 

Section 31.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32.  Definitions.  (a) For the purposes of this Guaranty:

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such

 

C-9

--------------------------------------------------------------------------------


 

Bankruptcy Code or any other applicable bankruptcy laws) is appointed for, or
takes charge of, all or any substantial part of the property of any Guarantor;
(iii) any other proceeding under any Applicable Law, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up or composition
for adjustment of debts, whether now or hereafter in effect, is commenced
relating to any Guarantor; (iv) any Guarantor is adjudicated insolvent or
bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) any Guarantor
makes a general assignment for the benefit of creditors; (vii) any Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) any Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)                                 As used herein, “Guarantors” shall mean, as
the context requires, collectively, (a) the Parent, (b) each Subsidiary
identified as a “Guarantor” on the signature pages hereto, (c) each Person that
joins this Guaranty as a Guarantor pursuant to Section 8.14 of the Credit
Agreement, (d) with respect to (i) any Specified Derivatives Obligations between
any Loan Party (other than the Borrower) and any Specified Derivatives Provider,
the Borrower and (ii) the payment and performance by each other Loan Party of
its obligations under the Guaranty with respect to all Swap Obligations, the
Borrower, and (e) the successors and permitted assigns of the foregoing.

 

(c)                                  Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

C-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

TIER REIT, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o TIER OPERATING PARTNERSHIP LP

 

 

 

 

 

Attention:

 

Telecopier: (     )

 

Telephone: (     )

 

 

 

BORROWER:

 

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Second Amended and Restated
Credit Agreement dated as of January 18, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among TIER OPERATING PARTNERSHIP LP, a Texas limited partnership (the
“Borrower”), TIER REIT, INC., a Maryland corporation (the “Parent”), the
financial institutions party thereto and their assignees under Section 13.5
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the other Guarantied Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

 

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available ; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Second Amended and Restated Guaranty dated as of
January 18, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), made by the Guarantors party thereto in favor of
the Administrative Agent, for its benefit and the benefit of the other
Guarantied Parties, and assumes all obligations of a “Guarantor” thereunder, all
as if the New Guarantor had been an original signatory to the Guaranty.  Without
limiting the generality of the foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

C-12

--------------------------------------------------------------------------------


 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Following Page]

 

C-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o TIER OPERATING PARTNERSHIP LP

 

 

 

 

 

Attention:

 

Telecopier: (     )

 

Telephone: (     )

 

Accepted:

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-14

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

                     , 20

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.                                      Pursuant to Section [2.1(b)][2.2(b)] of
the Credit Agreement, the Borrower hereby requests that the Lenders make
[Revolving][Tranche B Term] Loans to the Borrower in an aggregate amount equal
to $                   .

 

2.                                      The Borrower requests that such
[Revolving][Tranche B Term] Loans be made available to the Borrower on
            , 20  .

 

3.                                      The proceeds of such [Revolving][Tranche
B Term] Loans will be used for                                            .

 

4.                                      The Borrower hereby requests that such
[Revolving][Tranche B Term] Loans be of the following Type:

 

[Check one box only]

o                        Base Rate Loan

o                        LIBOR Loan, with an initial Interest Period for a
duration of:

 

[Check one box only]

o                        one month

o                        three months

o                        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested
[Revolving][Tranche B Term] Loans, and immediately after making such
[Revolving][Tranche B Term] Loans, (a) no Default or Event of Default exists or
would exist, and none of the limits specified in Section 2.16 would be violated;
and (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects

 

D-1

--------------------------------------------------------------------------------


 

(except that, to the extent any representation or warranty is qualified by
materiality or Material Adverse Effect or similar language, such representation
or warranty shall be true and correct in all respects) with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except that, to the extent any representation or
warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.  In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested [Revolving][Tranche B Term]
Loans contained in Article VI of the Credit Agreement will have been satisfied
at the time such [Revolving][Tranche B Term] Loans are made.

 

[Signatures on Following Page]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONTINUATION

 

                   , 20

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.             The requested date of such Continuation is             , 20  .

 

[2.           The Loans subject to such Continuation are [Revolving] [Tranche A
Term] [Tranche B Term] Loans.]

 

[2.][3.]    The aggregate principal amount of the Loans subject to such
Continuation is $                         and the portion of such principal
amount subject to such Continuation is $                          .

 

[3.][4.]    The current Interest Period of the Loans subject to such
Continuation ends on                 , 20  .

 

[4.][5.]    The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

 

[Check one box only]

 

o                          one month

o                          three months

o                          six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in

 

E-1

--------------------------------------------------------------------------------


 

Section 2.16 would be violated; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are and shall be true and correct in all
material respects (except that, to the extent any representation or warranty is
qualified by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.

 

[Signatures on Following Page]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION

 

                        , 20

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 2.11 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
              , 20  .

 

[2.                                  The Loans to be Converted are
[Revolving][Tranche A Term][Tranche B Term] Loans.]

 

[2.][3.]            The Type of Loans to be Converted pursuant hereto is
currently:

 

[Check one box only]

 

o                  Base Rate Loan

o                  LIBOR Loan

 

[3.][4.]            The aggregate principal amount of the Loans subject to the
requested Conversion is $                      and the portion of such principal
amount subject to such Conversion is $                   .

 

F-1

--------------------------------------------------------------------------------


 

[4.][5.]            The amount of such Loans to be so Converted is to be
converted into Loans of the following Type:

 

[Check one box only]

 

o            Base Rate Loan

o            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

o                                    one month

o                                    three months

o                                    six months

 

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist, and none of the limits specified in Section 2.16
would be violated; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.](1)

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 Include this paragraph only in the case of a
conversion of Base Rate Loans into LIBOR Loans.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                   , 20

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.                                      Pursuant to Section 2.5(b) of the Credit
Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to $                   .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16 would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (except that, to the extent any representation or
warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except that, to the
extent any representation or warranty is qualified by materiality or Material
Adverse Effect or similar language, such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents.  In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested Swingline
Loan contained in Article VI of the Credit Agreement will have been satisfied at
the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5(b) of the Credit Agreement.

 

G-1

--------------------------------------------------------------------------------


 

[Signatures on Following Page]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$

, 20     

 

FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
                            or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                    AND    /100 DOLLARS ($             ) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of January 18, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.5 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

[This Revolving Note is given in replacement of the Revolving Note dated      
  , 20  , in the original principal amount of $        previously delivered to
the Lender under the Credit Agreement.  THIS REVOLVING NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.](1)

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Revolving Commitment has increased or decreased from what
it was initially.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date written above.

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SWINGLINE NOTE

 

$

, 20    

 

FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”), hereby promises to pay to WELLS FARGO
BANK, NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”) to its
address at 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Swingline Lender to the Borrower,
the principal sum of                    AND NO/100 DOLLARS ($                )
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement (defined below)), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

 

This Swingline Note is the “Swingline Note” referred to in the Second Amended
and Restated Credit Agreement dated as of January 18, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.5 thereof, the Administrative Agent, and
the other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder.  Terms used but not otherwise defined in this Swingline Note have
the respective meanings assigned to them in the Credit Agreement.  The Credit
Agreement provides for the acceleration of the maturity of this Swingline Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF TRANCHE A TERM NOTE

 

$

, 20    

 

FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
                            or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                    AND    /100 DOLLARS ($             ) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Tranche A Term Loan
made by the Lender to the Borrower under the Credit Agreement (defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

This Tranche A Term Note is one of the “Term Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of January 18, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.5 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
Tranche A Term Note upon the occurrence of certain events and for prepayments of
Tranche A Term Loans upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Tranche A Term Note.

 

[This Tranche A Term Note is given in replacement of the Tranche A Term Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS TRANCHE A TERM NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER TRANCHE A TERM NOTE.](1)

 

THIS TRANCHE A TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Tranche A Term Loan has increased or decreased from what
it was initially.

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A
Term Note as of the date written above.

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF TRANCHE B TERM NOTE

 

$

, 20   

 

FOR VALUE RECEIVED, the undersigned, TIER OPERATING PARTNERSHIP LP, a Texas
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
                            or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                    AND    /100 DOLLARS ($             ) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Tranche B Term Loan
made by the Lender to the Borrower under the Credit Agreement (defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

 

This Tranche B Term Note is one of the “Term Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of January 18, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.5 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
Tranche B Term Note upon the occurrence of certain events and for prepayments of
Tranche B Term Loans upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Tranche B Term Note.

 

[This Tranche B Term Note is given in replacement of the Tranche B Term Note
dated         , 20  , in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS TRANCHE B TERM NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER TRANCHE B TERM NOTE.](2)

 

THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(2)                                 Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Tranche B Term Loan has increased or decreased from what
it was initially.

 

J-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche B
Term Note as of the date written above.

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate or in such
Form W-8BEN or Form W-8BEN-E changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

K-1-1

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or in such Form W-8BEN or Form W-8BEN-E
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

K-2-1

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate or in such Form W-8IMY, such
Form W-8BEN or Form W-8BEN-E changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

K-3-1

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate or in such Form W-8IMY, such
Form W-8BEN or such Form W-8BEN-E changes, the undersigned shall promptly so
inform the Borrower and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20

 

 

K-4-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[Reserved]

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 18, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TIER OPERATING
PARTNERSHIP LP, a Texas limited partnership (the “Borrower”), TIER REIT, INC., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Credit Agreement.

 

Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuing Banks and the Lenders that:

 

1.                                      The undersigned has reviewed the terms
of the Credit Agreement and has made a review of the transactions, financial
condition and other affairs of the Parent and its Subsidiaries as of, and during
the relevant accounting period ending on,                , 20  .

 

2.                                      Schedule I attached hereto sets forth in
reasonable detail as of the end of such fiscal quarter or fiscal year, as the
case may be, the calculations required to establish whether the Parent was in
compliance with the covenants contained in Section 10.1 of the Credit Agreement.

 

3.                                      As of the date hereof the aggregate
outstanding principal amount of all outstanding Term Loans and Revolving Loans,
together with the aggregate principal amount of all outstanding Swingline Loans
are less than or equal to the Maximum Loan Availability at such time.

 

4.                                      No Default or Event of Default exists
[except as set forth on Attachment A hereto, which accurately describes the
nature of the conditions(s) or event(s) that constitute (a) Default(s) or (an)
Event(s) of Default and the actions which the Parent (is taking)(is planning to
take) with respect to such condition(s) or event(s)].

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of            , 20  .

 

 

 

 

 

Name:

 

 

Title:

 

 

M-1

--------------------------------------------------------------------------------